    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 1 of 84




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Odessa Jackson,                        )        C/A No.: 1:19-2683-SVH
                                        )
                   Plaintiff,           )
                                        )
       vs.                              )
                                        )                ORDER
 Andrew M. Saul,                        )
 Commissioner of Social Security        )
 Administration,                        )
                                        )
                   Defendant.           )
                                        )

      This appeal from a denial of social security benefits is before the court

for a final order pursuant to 28 U.S.C. § 636(c), Local Civ. Rule 73.01(B)

(D.S.C.), and the order of Honorable David C. Norton, United States District

Judge, dated August 10, 2020, referring this matter for disposition. [ECF No.

25]. The parties consented to the undersigned United States Magistrate

Judge’s disposition of this case, with any appeal directly to the Fourth Circuit

Court of Appeals. [ECF No. 24].

      Plaintiff files this appeal pursuant to 42 U.S.C. § 405(g) of the Social

Security Act (“the Act”) to obtain judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying the claim for

disability insurance benefits (“DIB”) and Supplemental Security Income

(“SSI”). The two issues before the court are whether the Commissioner’s

findings of fact are supported by substantial evidence and whether he applied
     1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 2 of 84




the proper legal standards. For the reasons that follow, the court reverses

and remands the Commissioner’s decision for an award of benefits.

I.    Relevant Background

      A.    Procedural History

      On November 22, 2013, Plaintiff protectively filed applications for DIB

and SSI in which she alleged her disability began on September 16, 2010. 1

Tr. at 103, 104, 449–55, 456–61. Her applications were denied initially and

upon reconsideration. Tr. at 203–07, 208–13. On October 25, 2016, Plaintiff

had a hearing before Administrative Law Judge (“ALJ”) Tammy Georgian.

Tr. at 42–70 (Hr’g Tr.). The ALJ issued an unfavorable decision on February

8, 2017, finding that Plaintiff was not disabled within the meaning of the Act.

Tr. at 157–75. The Appeals Council granted Plaintiff’s request for review and

remanded the case to the ALJ. Tr. at 176–80. Plaintiff appeared before the

ALJ for a second hearing on July 17, 2018. 2 Tr. at 16–35. The ALJ issued a

second unfavorable decision on December 11, 2018. Tr. at 181–202.

Subsequently, the Appeals Council denied Plaintiff’s request for review,

making the ALJ’s decision the final decision of the Commissioner for

purposes of judicial review. Tr. at 1–6. Thereafter, Plaintiff brought this


1 Plaintiff filed a prior claim for benefits that was denied in a final decision
dated September 15, 2010. Tr. at 142–56.
2 Although Plaintiff appeared for a hearing on June 14, 2018, it did not go

forward because multiple medical records remained outstanding. See Tr. at
36–41.
                                        2
    1:19-cv-02683-SVH     Date Filed 08/19/20   Entry Number 26   Page 3 of 84




action seeking judicial review of the Commissioner’s decision in a complaint

filed on September 23, 2019. [ECF No. 1].

      B.     Plaintiff’s Background and Medical History

             1.    Background

      Plaintiff was 59 years old at the time of the first hearing and 60 years

old at the time of the second hearing. Tr. at 16, 42, 103. She obtained an

associate degree. Tr. at 48–49. Her alleged onset date (“AOD”) of disability is

July 19, 2012. 3 Tr. at 57.

             2.    Medical History 4

      On July 9, 2004, Plaintiff underwent surgical implantation of a

permanent dual-chamber pacemaker for neurocardiogenic syncope and

symptomatic bradycardia. Tr. at 839–40. Plaintiff also underwent surgical

carpal tunnel release on an unspecified date and anterior cervical discectomy

and fusion (“ACDF”) at the C5–6 level in 2008. Tr. at 635, 1350, 1381, 1382,

2103–04.

      In a letter dated January 14, 2010, Julie Desmarteau, PA-C (“PA

Desmarteau”), at the Neurology Clinic at the Medical University of South

Carolina (“MUSC”) explained that Plaintiff “suffered from non-epileptic


3 During the first hearing, Plaintiff moved to amend her AOD to July 19,
2012, to coincide with her fifty-fifth birthday. Tr. at 57.
4 The record contains evidence from many years prior to Plaintiff’s AOD. The

court declines to summarize all of this evidence, but has cited the most
significant findings in Plaintiff’s medical history prior to her AOD.
                                         3
      1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 4 of 84




events (“NEE”) that resembled seizures, but were caused by psychological

factors, as opposed to electrical disruptions of the cerebral cortex. Tr. at 628–

29.

       Plaintiff was hospitalized at Conway Medical Center after suffering a

transient ischemic attack (“TIA”) on March 31, 2010. Tr. at 963–64, 971.

       Plaintiff presented to pulmonologist Desmond J. Young, M.D. (“Dr.

Young”), on March 29, 2011, following a recent hospitalization for asthma

exacerbation. Tr. at 733–37. Dr. Young noted Plaintiff continued to have a

mild cough and intermittent wheezing. Tr. at 733. He also observed a

restricted oropharynx and decreased bilateral breath sounds. Tr. at 735. He

stated Plaintiff appeared to have severe, persistent asthma. Tr. at 736. He

increased Advair 500/50 to twice a day and instructed Plaintiff to continue to

use Albuterol, Singulair, a nebulizer, and a continuous positive airway

pressure (“CPAP”) machine. Id. He recommended Plaintiff try to obtain an

ideal body weight with diet, exercise, and weight loss. Id.

       Plaintiff underwent spirometry on April 21, 2011. Tr. at 1067. Dr.

Young noted Plaintiff was unable to complete diffusing capacity for carbon

monoxide (“DLCO”) testing because of coughing. Id. He assessed moderate

restriction and no bronchodilator response. Id.

       Plaintiff presented to cardiologist John Ijem, M.D. (“Dr. Ijem”), for a

pacemaker check on January 12, 2012. Tr. at 1080. She reported controlled

                                         4
    1:19-cv-02683-SVH     Date Filed 08/19/20   Entry Number 26     Page 5 of 84




hypertension on her medication regimen, denied chest pain and dyspnea, and

indicated she was engaging in moderate exercise. Id. Dr. Ijem noted no

abnormal findings, aside from obesity. Tr. at 1082–83. He scheduled Plaintiff

for a pacemaker battery exchange that was carried out successfully on

January 20, 2012. Tr. at 1083, 1087–90. Plaintiff followed up with Dr. Ijem

on January 30, 2012, and reported no problems. Tr. at 1097–1100.

      On    April   17,   2012,   Plaintiff   endorsed   baseline    symptoms      of

intermittent dyspnea and wheezing and reported using her Albuterol rescue

inhaler three times a week. Tr. at 1110. Dr. Young noted a prolonged

expiratory phase, but otherwise normal findings on physical exam. Tr. at

1112. He continued Plaintiff’s medications, discussed weight loss, and

ordered chest x-rays and pulmonary function tests. Tr. at 1112–13.

      On May 13, 2012, x-rays of Plaintiff’s hips showed mild degenerative

arthritis of the left greater than right hip. Tr. at 1269.

      Plaintiff presented to her primary care physician, Joan Wynn Taylor,

M.D. (“Dr. Taylor”), for right hip pain on May 15, 2012. Tr. at 1816. She

reported the pain had begun three weeks prior and described difficulty

ambulating and joint pain and swelling. Id. Dr. Taylor noted no abnormal

findings. Tr. at 1817. She ordered an arthritis panel and other lab work and

assessed osteoarthritis. Tr. at 1818.




                                         5
    1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 6 of 84




      On May 25, 2012, Plaintiff endorsed right hip pain and some arm

symptoms. Tr. at 690. Orthopedic surgeon Mark E. Triana, D.O. (“Dr.

Triana”), observed Plaintiff to appear “uncomfortable due to pain” and to

demonstrate negative bilateral straight leg raise (“SLR”) tests, normal

reflexes, and crepitance in her bilateral knees. Id. Dr. Triana believed

Plaintiff’s symptoms were coming from her back, as opposed to her hip. Id.

He ordered computed tomography (“CT”) myelograms of Plaintiff’s back and

neck. Id.

      Plaintiff underwent CT myelograms of her cervical and lumbar spines

on June 14, 2012. Tr. at 692–97. The CT myelogram of Plaintiff’s cervical

spine showed prior ACDF at C5–6 with mild adjacent-level degenerative

arthritis and disc disease, more prominent at C4 than C6. Tr. at 697. It also

showed moderate narrowing of the left C5–6 neural foramen that had

progressed since May 12, 2010 due to bony hypertrophy that approached, but

did not definitely contact, the exiting left C6 nerve root. Id. The CT

myelogram of Plaintiff’s lumbar spine was largely unremarkable, aside from

mild degenerative facet arthritis at L5–S1. Tr. at 694–95. It showed no spinal

canal or neural foraminal narrowing. Tr. at 695.

      Plaintiff reported radiation of low back pain on the right to the lateral

hip, buttock, and groin on June 21, 2012. Tr. at 688. She indicated her right

leg pain was most bothersome. Id. Dr. Triana reviewed results of the CT

                                       6
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 7 of 84




myelograms and noted Plaintiff’s leg pain was likely coming from facet

arthritis at L5–S1. Id. He referred Plaintiff to Patricia R. Grant, M.D. (“Dr.

Grant”), for lumbar epidural steroid injections (“ESIs”). Tr. at 688–89.

      Plaintiff presented to Dr. Grant for a pain management evaluation on

July 3, 2012. Tr. at 678. She described pain that began in her right buttock

and extended down her posterior thigh and calf to the heel. Id. She stated she

had initially noticed the pain two months prior. Id. She reported numbness

from her left elbow to her wrist and endorsed weakened grip. Id. Dr. Grant

reviewed results of the CT myelograms. Tr. at 679. She observed Plaintiff to

be “slow to rise to a stand,” to have pain with even slight internal and

external rotation of the right hip, to have painful resisted SLR, to be tender

to direct compression of the lower lumbar facet joints, and to have diminished

sensation in the right lateral thigh and calf. Tr. at 679–80. She instructed

Plaintiff to remain off Plavix and aspirin and to return for an ESI the

following Monday. Tr. at 680.

      On July 9, 2012, Dr. Grant administered an L5–S1 interlaminar ESI.

Tr. at 675–76.

      On July 18, 2012, Plaintiff reported having obtained no relief from the

ESI. Tr. at 672. She continued to describe right-sided low back pain that

radiated down her posterior buttock and thigh and rated her pain as an eight.




                                        7
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 8 of 84




Tr. at 672, 673. Dr. Grant administered right-sided medial branch blocks to

the facet joints at L4–5 and L5–S1. Tr. at 672–73.

      Plaintiff reported doing well from a cardiac standpoint on July 24,

2012. Tr. at 1116. She indicated she was engaging in moderate exercise, but

denied weight loss. Id. Dr. Ijem noted no abnormal findings on exam. Tr. at

1118–19. He continued Plaintiff’s medications. Tr. at 1119.

      On August 22, 2012, Plaintiff reported little initial relief from the

injection, but some improvement three weeks following its administration.

Tr. at 687. She described pain in her lumbosacral area that ran through her

buttocks, down the back of her legs, and occasionally to her right foot. Id. Dr.

Triana recommended facet injections at L5–S1 and a caudal epidural. Id.

Plaintiff indicated Percocet 5 mg was not helping, and Dr. Triana prescribed

Norco 10/325 mg, continued Flexeril, and provided a lumbar corset brace. Id.

      On October 30, 2012, Plaintiff complained of radiation of lower back

pain on the right to the lateral hip, buttock, and groin. Tr. at 685. She

reported little relief from the injections. Id. Dr. Triana prescribed Neurontin

300 mg, three times a day and continued Norco 10/325 mg. Id.

      On December 20, 2012, Plaintiff described burning, cramping pain that

radiated from the right side of her back to her lateral hip, buttocks, and

groin. Tr. at 683. Dr. Triana explained Plaintiff would likely need lumbar

fusion surgery in the future, but he attempted to treat her leg pain in the

                                        8
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 9 of 84




interim with an increased dose of Neurontin. Id. He stopped Norco 10/325

mg, prescribed Percocet 5/325 mg, and increased Neurontin to two tablets at

bedtime and one in the morning. Id.

      Plaintiff underwent spirometry on December 27, 2012, that showed

moderate obstruction, normal corrected DLCO, and no response to

bronchodilators. Tr. at 1124.

      Plaintiff was hospitalized at Georgetown Memorial Hospital from

February 11 to 13, 2013, for chest pain. Tr. at 1808–10. Cardiac enzyme

testing was negative and a sestamibi scan showed no evidence for inducible

myocardial ischemia. Tr. at 1148. Chest x-rays, echocardiogram, and vascular

ultrasound were all normal. Id. Her chest pain resolved, and Mudassir

Akram, M.D., considered it to be non-cardiac in origin. Tr. at 1147, 1148.

      On February 14, 2013, Plaintiff reported doing “fairly well” from a

cardiac standpoint. Tr. at 1141. She complained of fatigue, malaise, nausea,

and rare dizziness without syncope. Id. She indicated she was compliant with

diet, but was engaging in minimal exercise. Id. Dr. Ijem noted Plaintiff had

gained five pounds since her last visit and described her as morbidly obese.

Tr. at 1141, 1143. The physical exam was otherwise normal. Tr. at 1143–44.

Dr. Ijem counseled Plaintiff as to weight loss and continued her medications.

Tr. at 1144.




                                        9
    1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 10 of 84




      Plaintiff presented to Dr. Taylor for an annual physical on February 22,

2013. Tr. at 1801. She complained of cramping pain in her left arm and leg.

Id. Dr. Taylor noted normal findings on exam. Tr. at 1802–03.

      Plaintiff reported no change in her asthma symptoms on February 26,

2013. Tr. at 1150. She indicated she required a rescue inhaler three times a

week and was no longer using her CPAP because her face mask was causing

irritation. Id. Dr. Young noted no abnormalities and assessed stable,

moderate, persistent asthma. Tr. at 1152. He continued Plaintiff’s

medications, discussed weight loss, and ordered a repeat overnight sleep

study. Id.

      On March 28, 2013, Plaintiff reported her back pain was aggravated

further when she was injured in a car accident in January. Tr. at 681. She

said a Medrol Dosepak had provided some relief. Id. She continued to endorse

right-sided back pain that radiated to her lateral hip, buttocks, and groin. Id.

Dr. Triana noted that Plaintiff’s CT scan showed facet arthritis at L5–S1,

mostly on the right that correlated with her leg pain. Id. He indicated

Plaintiff would need to lose more weight for him to consider proceeding with

surgery. Id. Plaintiff said she was having difficulty exercising because of




                                       10
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 11 of 84




school and work. 5 Id. Dr. Triana refilled Norco 10/325 mg for pain and

instructed Plaintiff to follow up in six months. Id.

      Plaintiff presented to Dr. Taylor with right arm pain and swelling on

May 24, 2013. Tr. at 1798. Dr. Taylor noted positive spasms from the right

brachioradialis muscle into the tendon at the index finger. Tr. at 1799. She

assessed a muscle strain. Id.

      Plaintiff underwent a sleep study on October 12, 2013, that showed

moderate obstructive sleep apnea (“OSA”). Tr. at 1159. Her sleep was

moderately fragmented by arousals associated with sleep disordered

breathing. Id. Dr. Young recommended a CPAP titration sleep study and

home CPAP therapy. Id.

      Plaintiff presented to Grand Strand Regional Medical Center for

shortness of breath associated with an asthma attack on October 31, 2013.

Tr. at 701. Thomas J. Martel, M.D., ordered Albuterol and discharged

Plaintiff with a diagnosis of acute asthma. Tr. at 703–04.

      Plaintiff denied cardiac complaints on November 13, 2013. Tr. at 1175.

Dr. Ijem encouraged diet and exercise. Tr. at 1178.


5 Plaintiff testified that she briefly returned to work at Wal-Mart in 2013,
prior to being terminated for absenteeism, and participated in work study
while taking college courses. Tr. at 49. Her earnings record shows $3,614.04
from Wal-Mart in 2013. Tr. at 464. It also includes earnings from Horry
Georgetown Technical College of $2,885.50 in 2013 and $456.75 in 2014. Tr.
at 465. The ALJ concluded that work Plaintiff performed after her AOD was
not substantial gainful activity. Tr. at 186.
                                        11
   1:19-cv-02683-SVH     Date Filed 08/19/20   Entry Number 26   Page 12 of 84




      Plaintiff complained of increased cough, dyspnea, and wheezing on

November 20, 2013. Tr. at 1180. Dr. Young noted no abnormal findings on

physical exam. Tr. at 1182. He encouraged CPAP compliance, discussed

weight loss, continued Plaintiff’s medication, and prescribed a Prednisone

taper to be used if her symptoms failed to improve. Tr. at 1182–83.

      Plaintiff was admitted to Georgetown Memorial Hospital from

February 5 through 9, 2014, after presenting with left-sided tingling in her

arm and hand. Tr. at 1789. Neurologist Philip Amodeo, M.D. (“Dr. Amodeo”),

consulted on Plaintiff’s case. Tr. at 1635. Plaintiff reported a left-sided

headache with associated visual disturbance and numbness in all aspects of

the left side of her face respecting the midline. Tr. at 1635, 1637. She had full

strength in her upper extremity (“UE”) and lower extremity (“LE”). Id. She

reported decreased sensation to light touch in her left UE and LE. Tr. at

1638. Dr. Amodeo indicated the findings suggested possible migraine-

associated paresthesia versus lacunar ischemic infarction versus functional

somatoform complaints. Id.

      On February 14, 2014, Plaintiff complained of a constant, shooting

headache that was associated with blurred vision, dizziness, nausea, and

numbness. Tr. at 1786. Dr. Taylor noted normal findings on exam. Tr. at

1787. She ordered x-rays of Plaintiff’s cervical spine and referred Plaintiff to

an ophthalmologist. Tr. at 1788.

                                        12
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 13 of 84




      On February 27, 2014, Plaintiff reported no change in asthma

symptoms. Tr. at 1556. She complained of fatigue and migraines and

admitted she had not been using her CPAP machine often. Id. Dr. Young

noted prolonged expiratory phase, but otherwise normal findings on exam.

Tr. at 1558–59. He encouraged Plaintiff to use her CPAP and to lose weight

and continued her medications. Tr. at 1559.

      Plaintiff followed up with Dr. Amodeo for evaluation of migraines on

March 3, 2014. Tr. at 1552. She reported some hand weakness following

discharge from the hospital. Id. Dr. Amodeo noted normal findings on exam.

Tr. at 1555. He assessed migraine with aura. Id. He stopped Keppra, as it

was not an effective treatment for migraines. Id. He prescribed Topamax and

advised Plaintiff to start with 25 mg at bedtime and increase it to 50 mg at

bedtime after three days. Id.

      Plaintiff presented to orthopedic surgeon R. Marshall Hay for an initial

assessment of right hip pain on April 21, 2014. Tr. at 1381. She endorsed

right groin pain and right LE numbness and tingling. Id. She described

increased pain upon driving, getting up and walking after sitting for an

extended period, standing for an extended period, and climbing stairs. Id. Dr.

Hay noted normal findings, aside from tightness in the right iliotibial band,

tenderness to palpation (“TTP”) over the right greater trochanter and along

the iliotibial band, and discomfort in the right hip with extremes of abduction

                                       13
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 14 of 84




and flexion/internal rotation. Tr. at 1382. He noted he had previously treated

Plaintiff for carpal tunnel syndrome and performed a carpal tunnel release

surgery. Id. Dr. Hay diagnosed trochanteric bursitis of the right hip. Id. He

could not rule out a labral tear because Plaintiff could not undergo MRI, but

he did not consider it to be a likely component of her discomfort. Id. He

referred Plaintiff to physical therapy. Id.

      On April 29, 2014, Plaintiff reported improvement in her migraines

with only three since her last visit that lasted greater than four hours and

had associated nausea and visual disturbance. Tr. at 1548. Dr. Amodeo noted

normal findings on exam. Tr. at 1551. He increased Topamax to 75 mg at

bedtime and prescribed Maxalt MLT 10 mg as needed. Id.

      Plaintiff followed up with Dr. Taylor for osteoarthritis on May 23, 2014.

Tr. at 1765. She reported she was asymptomatic. Id.

      Plaintiff presented to orthopedic surgeon A. Mason Ahearn, M.D. (“Dr.

Ahearn”), for an orthopedic consultative exam on June 4, 2014. Tr. at 1348–

52. She described residual neck pain with left arm tingling that radiated into

her fingers and median nerve palmar pain in her right hand with similar

symptoms in the left hand. Tr. at 1350. She also complained of back and hip

problems and rated her back pain as an eight. Id. She described left sciatic

radiation into her feet. Id. She reported activities that included living alone,

cooking, cleaning, driving a vehicle, pushing a cart to shop for groceries,

                                        14
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 15 of 84




eating in restaurants and attending church twice a month, watching

television, reading, using a computer for an hour-and-a-half a day, and

socializing with family and a male friend. Tr. at 1350–51. Dr. Ahearn

indicated Plaintiff was 5’1” tall and weighed 205 pounds. Tr. at 1351. He

stated Plaintiff had normal gait and was able to walk on heels and toes and

perform tandem walk. Id. He noted Plaintiff declined to squat because of back

pain and got onto and off the exam table slowly, but without assistance. Id.

He observed full cervical motion, full motion of all UE joints, good gross and

fine manual dexterity, and no muscular, sensory, or reflex abnormalities. Id.

He noted Spurling’s test to the left induced left trapezius corner pain. Id. He

found slight paralumbar muscular spasms and tenderness and left sciatic

notch tenderness. Id. Plaintiff endorsed pain on SLR tests and tingling in the

right great toe. Id. Dr. Ahearn found 1+, equal deep tendon reflexes (“DTRs”).

Id. He noted abnormal range of motion (“ROM”) of the lumbar spine with

30/90 degrees of flexion, 10/25 degrees of extension, and 10/25 degrees of

lateral flexion. Tr. at 1348. He observed decreased knee flexion to 120/150

degrees on the left and 130/150 degrees on the right. Id. He stated Plaintiff’s

impairments appeared to be stable under medication. Tr. at 1352. He opined

that Plaintiff would be limited to sedentary to light work without prolonged

standing and walking, overhead reaching, bending, stooping, lifting over 20

pounds, and repeated climbing. Id.

                                       15
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 16 of 84




      Plaintiff presented to Douglas R. Ritz, Ph.D. (“Dr. Ritz”), for a

consultative mental status exam (“MSE”) on June 7, 2014. Tr. at 1354–57.

She reported fluctuating depressive symptoms over many years because of

physical illness and a history of crack addiction that ended in 2004. Tr. at

1354. She endorsed periods in which she remained in bed, avoided others,

and neglected household chores and personal care, but said she would pull

herself out of this state. Id. Dr. Ritz observed Plaintiff to demonstrate good

grooming and hygiene, to have loud and expressive speech, to maintain good

eye contact, to remain focused, and to provide a coherent history. Tr. at 1356.

He noted Plaintiff’s mood was sad and tearful at times and her affect was

congruent. Id. He stated her thoughts were coherent, logical, and goal-

directed. Id. He indicated Plaintiff endorsed no hallucinations or delusions

and had good insight and judgment. Id. He stated Plaintiff could remember

three of three words after a few minutes, made three errors on serial seven

calculations, and scored 26/30 on the Mini-Mental State Exam, which was

considered unimpaired. Id. He estimated Plaintiff had average cognitive

skills. Id. He stated Plaintiff had “a low level of depression that would not

prevent her from performing in a work-related setting.” Id. He noted Plaintiff

maintained    her   concentration   without     difficulty,   maintained   social

interactions, and was able to avoid physical danger and handle funds. Id. He

assessed dysthymic disorder. Id.

                                       16
      1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 17 of 84




        On June 10, 2014, Plaintiff reported three to four migraines per month

that had improved with Topamax. Tr. at 1544. Dr. Amodeo noted normal

findings on physical exam. Tr. at 1547. He assessed migraine without aura,

continued Maxalt MLT 10 mg, and increased Topamax to 100 mg at bedtime.

Id.

        On June 11, 2014, state agency consultant Judith Von, Ph.D. (“Dr.

Von”), reviewed the evidence, considered Listings 12.04 for affective disorders

and 12.09 for substance addiction disorders, and assessed no restriction of

activities of daily living (“ADLs”) or episodes of decompensation and mild

difficulties in maintaining social functioning and concentration, persistence,

or pace. Tr. at 79–80. She concluded Plaintiff had mild depression that would

not preclude employment. Tr. at 80.

        On June 12, 2014, state agency medical consultant Angela Saito, M.D.

(“Dr. Saito”), reviewed the evidence and provided the following physical

residual functional capacity (“RFC”) assessment: occasionally lift and/or carry

20 pounds; frequently lift and/or carry 10 pounds; stand and/or walk for a

total of about six hours in an eight-hour workday; sit for a total of about six

hours in an eight-hour workday; occasionally stoop, kneel, crouch, crawl, and

climb ramps, stairs, ladders, ropes, and scaffolds; frequently balance; no

overhead reaching; and avoid concentrated exposure to hazards. Tr. at 81–84.




                                         17
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 18 of 84




      Plaintiff complained of fatigue and lightheadedness, but denied cardiac

symptoms on June 17, 2014. Tr. at 1605. Dr. Ijem noted Plaintiff was

morbidly obese, but cited no other abnormal findings. Tr. at 1608. He

counseled Plaintiff on exercise and weight loss. Tr. at 1609.

      On June 19, 2014, CT scans of Plaintiff’s cervical and lumbar spine

showed no evidence of hardware failure or loosening and no significant canal

or foraminal compromise at C5–6; a broad posterior annular bulge with

minimal ventral cord flattening at C4–5; a broad posterior annular bulge

with mild ventral cord flattening and asymmetric soft tissue density in the

left foraminal region greater than on the prior exam at C6–7; minimal

annular bulge posteriorly with right foraminal narrowing secondary to

asymmetric bulge and ligamentum flavum overgrowth and minimal facet

spurring at L5–S1; and minor right foraminal narrowing at L4–5. Tr. at

1363–64.

      On June 26, 2014, Plaintiff indicated physical therapy had improved

her right lateral hip discomfort, but increased her neck and back pain. Tr. at

1379. She complained of a headache since undergoing the CT myelogram. Id.

She described neck and back pain that was so severe that she could not sit,

walk, or sleep without it increasing. Id. She said Motrin was worsening

symptoms associated with gastric ulcers and Percocet was no longer helping.

Id. Dr. Hay observed minimal tenderness over the trochanteric bursa with

                                       18
   1:19-cv-02683-SVH     Date Filed 08/19/20   Entry Number 26   Page 19 of 84




some iliotibial band tightness. Id. He provided instructions on stretching

exercises and refilled Neurontin 300 mg. Id.

      Plaintiff complained of lower back pain on June 27, 2014. Tr. at 1757.

Dr. Taylor noted normal findings on exam. Tr. at 1758–59. She recommended

Plaintiff use a Velcro wrist splint for carpal tunnel syndrome. Tr. at 1760.

      Plaintiff initially presented to Waccamaw Center for Mental Health

(“WCMH”) on July 18, 2014. Tr. at 1472. She was scheduled for an initial

clinical assessment on August 1, 2014. Id.

      Plaintiff presented to pain management specialist Ellen Rhame, M.D.

(“Dr. Rhame”), for a new patient consultation on July 30, 2014. Tr. at 1418.

She described low back pain that radiated into her right hip area and

intermittent right LE pain that radiated into the bottom of her right foot. Id.

She reported her pain was worsened by prolonged standing, lying in a supine

position or on her right side, prolonged car rides, and cold weather. Id. She

rated her pain as a seven, but indicated it had been a 10 over the prior week.

Id. Dr. Rhame observed full ROM of Plaintiff’s bilateral hips, ability to heel

and toe walk without difficulty, positive bilateral Patrick’s tests, TTP of the

right sacroiliac joint and over the bilateral lumbar paraspinous areas, 5/5

bilateral LE strength, intact bilateral LE sensation to light touch, inability to

obtain bilateral patellar and Achilles DTRs, absent Babinski’s sign, and

negative bilateral supine SLR. Tr. at 1419. She assessed lumbar spondylosis,

                                        19
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 20 of 84




sacroiliitis, and lumbar disc displacement. Tr. at 1419–20. She started

Nabumetone 500 mg twice a day and Tramadol HCl 50 mg every six hours,

continued Flexeril 10 mg three times a day, recommended weight loss,

increased Neurontin to 300 mg twice a day and 600–900 mg at bedtime, and

advised Plaintiff to continue physical therapy exercises at home and to look

into swimming pools in her area for exercise. Tr. at 1420. She also

administered medial branch blocks at L2, L3, L4, and L5. Id. Dr. Rhame

indicated she did not intend to prescribe opioids, as Plaintiff reported they

had been minimally effective in the past and because they carried risks

associated with prolonged use. Id.

      Plaintiff returned to WCMH, where she met with Dorotheal C. Marsh,

LMSW (“SW Marsh”), for an initial clinical assessment on August 1, 2014. Tr.

at 1472–76. She reported feeling tired and frustrated with her illness and

medications. Tr. at 1472. She said she felt depressed, wanted to lie in bed,

and did not want to care for her hygiene. Id. She endorsed a history of alcohol

and crack/cocaine abuse, but indicated she last used both in 2004. Id. She

indicated she was involved in a drug and alcohol ministry through her

church. Tr. at 1473. SW Marsh observed the following on MSE: neat, clean

appearance; appropriate motor activity; cooperative attitude; tearful and

appropriate affect; euthymic mood; loud speech; normal, appropriate,

coherent, and relevant thought process; normal thought content; no evidence

                                       20
    1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 21 of 84




of hallucinations or delusions; alert and oriented to person, place, time, and

situation; able to make sound decisions; acknowledges and understands

problems; intact memory; able to concentrate; and average fund of

knowledge. Tr. at 1474–75. She assessed severe, recurrent major depressive

disorder (“MDD”) without psychotic features and a global assessment of

functioning (“GAF”) 6 score of 65. 7 Tr. at 1475. She stated Plaintiff would

benefit from medication assessment and individual therapy. Tr. at 1476.

      Plaintiff returned to Dr. Rhame for medial branch blocks at the

bilateral L2, L3, L4, and L5 levels on August 7, 2014. Tr. at 1424.

      Plaintiff complained of back pain on August 8, 2014, despite having

received medial branch blocks the prior day. Tr. at 1742. Dr. Taylor increased

Neurontin to 600 mg at bedtime. Tr. at 1743.

      Plaintiff’s pulmonary function testing was essentially normal on

August 11, 2014. Tr. at 1602.


6 The GAF scale is used to track clinical progress of individuals with respect
to psychological, social, and occupational functioning. American Psychiatric
Association: Diagnostic & Statistical Manual of Mental Disorders, Fourth
Edition, Text Revision. Washington, DC, American Psychiatric Association,
2000 (“DSM-IV-TR”). The GAF scale provides 10-point ranges of assessment
based on symptom severity and level of functioning. Id. If an individual’s
symptom severity and level of functioning are discordant, the GAF score
reflects the worse of the two. Id.
7 A GAF score of 61–70 indicates “some mild symptoms (e.g., depressed mood

and mild insomnia) OR some difficulty in social, occupational, or school
functioning (e.g., occasional truancy, or theft within the household), but
generally functioning pretty well, [and] has some meaningful interpersonal
relationships.” DSM-IV-TR.
                                       21
      1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 22 of 84




        Plaintiff presented to psychiatrist Richard C. Phelps, II, M.D. (“Dr.

Phelps”), at WCMH for an initial psychiatric medical assessment on

September 2, 2014. Tr. at 1470–71. She complained of poor sleep with

frequent awakening, anhedonia, isolation, irritability, guilt, and poor focus

and concentration. Tr. at 1470. She endorsed stressors that included multiple

medications, back pain, and situational problems. Id. She sought therapy, but

did not desire medications, as she felt she was already on too many. Id. Dr.

Phelps observed mostly normal mental status, aside from depressed affect

and fair insight and judgment. Id. He diagnosed moderate, recurrent MDD

and assessed a GAF score of 60. 8 Id. He indicated he would respect Plaintiff’s

autonomy as to medication, and Plaintiff said she would consider medication

if her symptoms worsened or remained the same after initiation of therapy.

Id.

        Plaintiff met with SW Marsh to develop a treatment plan on September

4, 2014. Tr. at 1469. She followed up for individual therapy on a regular basis

throughout the relevant period and often discussed with SW Marsh problems

in her relationships with her husband and children. See Tr. at 1433–67,

2317–34, 2399.



8 A GAF score of 51–60 indicates “moderate symptoms (e.g., circumstantial
speech and occasional panic attacks) OR moderate difficulty in social or
occupational functioning (e.g., few friends, conflicts with peers or co-
workers).” DSM-IV-TR.

                                         22
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 23 of 84




      On September 11, 2014, Plaintiff reported stable asthma symptoms,

but endorsed fatigue, migraines, and pain in her back and hip that was

keeping her awake. Tr. at 1540, 1543. She complained of difficulty using her

CPAP machine because of dryness. Tr. at 1540. Dr. Young noted prolonged

expiratory phase, but otherwise normal findings on physical exam. Tr. at

1542–43. He encouraged Plaintiff to use her CPAP and lose weight and

continued her medications. Tr. at 1543.

      On September 11, 2014, state agency medical consultant James

Upchurch, M.D. (“Dr. Upchurch”), reviewed the record and assessed

Plaintiff’s physical RFC as follows: occasionally lift and/or carry 20 pounds;

frequently lift and/or carry 10 pounds; stand and/or walk for a total of about

six hours in an eight-hour workday; sit for a total of about six hours in an

eight-hour workday; occasionally stoop, kneel, crouch, crawl, and climb

ramps, stairs, ladders, ropes, and scaffolds; frequently balance; no overhead

reaching; avoid concentrated exposure to extreme cold, extreme heat,

vibration, fumes, odors, dusts, gases, and poor ventilation; and avoid even

moderate exposure to hazards. Tr. at 117–20.

      On September 19, 2014, Plaintiff described back pain that radiated to

her right LE, but stopped at the knee. Tr. at 1414. She endorsed numbness in

all toes on the right. Id. She reported 80% relief from bilateral medial branch

blocks until two weeks prior when she fell on her hip and exacerbated her

                                       23
      1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26    Page 24 of 84




back pain. Id. She indicated she had recently joined a gym and had attended

eight physical therapy sessions. Id. Dr. Rhame noted Plaintiff was

uncomfortable and demonstrated TTP over the bilateral lumbar paraspinous

areas. Tr. at 1415. She was unable to obtain bilateral patellar and Achilles

DTRs, but otherwise noted normal findings. Id. She prescribed a

transcutaneous electrical nerve stimulation (“TENS”) unit and Tramadol HCl

50 mg, refilled Plaintiff’s other medications, and repeated medial branch

blocks. Tr. at 1416.

        On September 29, 2014, a second state agency consultant, Janet

Telford-Tyler, Ph.D. (“Dr. Telford-Tyler”), reviewed the evidence, considered

Listing 12.04, and found no restriction of ADLs or episodes of decompensation

and     only   mild    difficulties   in   maintaining   social    functioning      and

concentration, persistence, or pace. Tr. at 115–16.

        Plaintiff reported relatively stable migraines on October 2, 2014. Tr. at

1536. Neurologist Mark Grinman, M.D. (“Dr. Grinman”), noted normal

findings on physical exam. Tr. at 1539. He encouraged Plaintiff to engage in

an exercise program and continued her medication. Id.

        Plaintiff reported poor sleep, crying spells, isolation, anhedonia, and

irritability on October 17, 2014. Tr. at 1463. Dr. Phelps noted constricted

affect and fair insight and judgment, but otherwise normal findings on MSE.

Id. He prescribed Prozac 10 mg. Id.

                                           24
   1:19-cv-02683-SVH      Date Filed 08/19/20   Entry Number 26   Page 25 of 84




      Dr. Rhame administered medial branch blocks at the bilateral L2, L3,

L4, and L5 levels on October 29, 2014. Tr. at 1423.

      On December 5, 2014, Plaintiff complained of low back pain that had

worsened after she sustained a fall two-to-three months prior. Tr. at 1728.

Dr. Taylor prescribed Metformin HCL 500 mg for diabetes. Tr. at 1729.

      On December 17, 2014, Plaintiff reported pain in her back that

radiated to the back of her right thigh and knee. Tr. at 1410. She endorsed

intermittent radiation and numbness in her right great toe. Id. She reported

some relief from medial branch blocks and use of a TENS unit. Id. She rated

her pain as a five, but indicated it had averaged an eight over the prior week.

Tr. at 1411. Dr. Rhame observed full ROM of the bilateral hips, negative

Patrick’s test, ability to heel and toe walk without difficulty, TTP over the

bilateral lumbar paraspinous areas, 5/5 bilateral LE strength, intact LE

sensation to light touch, and negative bilateral supine SLR. Id. She was

unable to obtain bilateral patellar and Achilles DTRs. Id. She refilled

Plaintiff’s medications, encouraged her to continue physical therapy exercises

and use her TENS unit, and planned to proceed with a radiofrequency

procedure. Tr. at 1412.

      On January 8, 2015, Plaintiff reported more frequent breakthrough

headaches over the prior month and near daily headaches over the prior

couple of weeks. Tr. at 1532. Dr. Grinman noted normal findings on physical

                                         25
      1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 26 of 84




exam. Tr. at 1534–35. He increased Topamax to 50 mg in the morning and

100 mg at bedtime. Tr. at 1535.

        Dr. Rhame performed radiofrequency lesioning of the right L2, L3, L4,

and L5 medial branches on January 15, 2015. Tr. at 1422.

        Plaintiff   reported   continued      sadness,   depression,   irritability,

anhedonia, isolation, poor sleep, and crying spells on January 27, 2015. Tr. at

1458. She admitted she had not started Prozac because she was reluctant to

take psychiatric medications. Id. Dr. Phelps noted poor judgment and fair

insight, but otherwise normal findings on MSE. Id. He indicated he would

respect Plaintiff’s autonomy on whether to start Prozac and that she should

remain in individual therapy to address social circumstances with her grown

children. Id. He assessed a GAF score of 65 and provided samples of Prozac.

Id.

        Plaintiff presented to Dr. Taylor for diabetes follow up on January 30,

2015. Tr. at 1725. She reported well-controlled symptoms with her current

treatment regimen. Id. Dr. Taylor advised Plaintiff to continue to follow a

diet and engage in low-impact aerobic exercise. Tr. at 1726–27.

        On February 19, 2015, Plaintiff reported some improvement in her

headaches after increasing Topamax, but continued to experience two to

three migraines per week. Tr. at 1528. Dr. Grinman noted normal findings on




                                         26
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 27 of 84




physical exam. Tr. at 1530–31. He increased Topamax to 100 mg twice a day.

Tr. at 1531.

      Plaintiff complained of a barking cough, congestion, sore throat, chest

pain, hoarseness, and extreme fatigue on February 24, 2015. Tr. at 1524. Dr.

Young observed Plaintiff to demonstrate a prolonged expiratory phase on

physical exam. Tr. at 1526–27. He ordered a chest x-ray and a

Methylprednisolone injection and prescribed Levaquin and a Prednisone

taper. Tr. at 1527.

      On February 27, 2015, Plaintiff reported 50% improvement in back

pain and denied leg radiation. Tr. at 1406. She rated her pain as a five. Tr. at

1407. She indicated water aerobics and a TENS unit provided some pain

relief. Tr. at 1407. Dr. Rhame observed full ROM of the bilateral hips,

negative bilateral Patrick’s test, mild TTP over the right lumbar paraspinous

areas, 5/5 bilateral LE strength, intact sensation to light touch throughout

the LEs, and negative SLR. Tr. at 1407. She was unable to obtain bilateral

patellar and Achilles DTRs. Id. She refilled Plaintiff’s medications. Id.

      Plaintiff was hospitalized at Georgetown Memorial Hospital from

March 2, through March 6, 2015, for an asthma exacerbation with

respiratory distress. Tr. at 1711–13.

      Plaintiff complained of worsening wheezing and cough on March 10,

2015. Tr. at 1520. She reported fatigue and migraines. Id. Dr. Young

                                        27
    1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 28 of 84




observed Plaintiff to demonstrate a prolonged expiratory phase. Tr. at 1522–

23. He noted Plaintiff was finishing a Prednisone taper and should continue

to use Singulair, Advair, Combivent, and Albuterol. Tr. at 1523.

      On March 13, 2015, Plaintiff reported she was able to perform ADLs

and work and was not anxious, depressed, or frustrated, despite her illness.

Tr. at 1704. Dr. Taylor noted normal findings on exam. Tr. at 1705–06.

      On April 2, 2015, Plaintiff reported improvement in her headaches

after increasing Topamax. Tr. at 1516. She indicated Topamax caused a

tingling sensation, but denied other side effects. Id. Dr. Grinman noted

normal strength, tone, DTRs, and sensation in all extremities, as well as

normal gait and posture. Tr. at 1518–19. He continued Topamax at the same

dose. Tr. at 1819.

      Plaintiff complained to Dr. Taylor of mild tingling over both sides of her

face on May 8, 2015. Tr. at 1696. She indicated the symptoms worsened after

she took a new medication. Id. Dr. Taylor noted normal findings on exam. Tr.

at 1697–98. She assessed temporomandibular joint disorder. Tr. at 1698.

      On May 19, 2015, Plaintiff reported increased wheezing and cough and

noted she was using her rescue inhaler six times a week. Tr. at 1511. She

endorsed fatigue and daytime somnolence and reported difficulty using her

CPAP machine because her mask was uncomfortable. Id. Dr. Young noted no

abnormal findings on physical exam. Tr. at 1513–14. He ordered pulmonary

                                       28
   1:19-cv-02683-SVH     Date Filed 08/19/20   Entry Number 26   Page 29 of 84




function tests and prescribed Azithromycin and a Prednisone taper for

Plaintiff to keep on hand. Tr. at 1514.

      Plaintiff followed up with Dr. Ijem and denied cardiac symptoms on

June 25, 2015. Tr. at 1577. Dr. Ijem noted normal findings on exam. Tr. at

1580. He performed a pacemaker check and counseled Plaintiff on exercise

and the need for weight loss. Id.

      On July 2, 2015, Plaintiff reported a recent exacerbation of migraines

that were occurring as often as daily. Tr. at 1507. Dr. Grinman noted normal

muscle strength, tone, DTRs, sensation, and gait on physical exam. Tr. at

1509–10. He increased Topamax to 150 mg twice a day. Tr. at 1510.

      Plaintiff also presented to Dr. Taylor for her annual physical on July 2,

2015. Tr. at 1688. She complained of right flank pain that had gradually

increased over the prior six months. Id. She reported aching over her

bilateral LEs that was associated with numbness and tingling and

tenderness to touch. Id. Dr. Taylor noted normal findings on exam. Tr. at

1689–90.

      On July 14, 2015, Plaintiff complained of depression, isolation,

tearfulness, poor sleep quality with frequent awakening, anhedonia, and

guilt. Tr. at 1449. She reported having taken only two Prozac pills since her

last visit. Id. Dr. Phelps observed Plaintiff to demonstrate depressed mood

and poor insight and judgment on MSE. Id. He assessed a GAF score of 60

                                          29
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 30 of 84




and advised Plaintiff to take Melatonin 5 mg at bedtime, stop napping during

the day, and restart Prozac. Id.

      On July 24, 2015, Plaintiff reported pain in her back, posterior right

LE, and right great toe. Tr. at 1403. She described intermittent numbness

and tingling in her right distal LE that had been present for years and

radiating pain to her heel and toe since April 2015. Id. She indicated

radiofrequency lesioning had provided 50% relief in back pain that had

permitted her to start line dancing, but noted her pain had increased several

weeks prior and required she restart Tramadol and stop water aerobics. Id.

She rated her pain as a nine. Id. Dr. Rhame noted negative bilateral Patrick’s

test, mild TTP over the right lumbar paraspinous areas, 5/5 bilateral LE

strength, bilateral LE sensation to light touch except on the right heel, trace

bilateral patellar DTRs, inability to obtain Achilles DTRs, and negative SLR

test. Tr. at 1404. She refilled Plaintiff’s medications, encouraged her to

continue exercise and use her TENS unit, and scheduled radiofrequency

lesioning. Tr. at 1404–05. She noted Plaintiff had lost over 20 pounds over

the prior year and encouraged her to restart water aerobics. Tr. at 1405.

      On September 1, 2015, Plaintiff complained of fatigue and daytime

somnolence and indicated she was unable to use her CPAP machine for the

entire night because the mask was uncomfortable. Tr. at 1503. She reported

using her rescue inhaler three times a week. Id. Dr. Young noted normal

                                       30
    1:19-cv-02683-SVH     Date Filed 08/19/20     Entry Number 26   Page 31 of 84




findings on physical exam. Tr. at 1505–06. He assessed Plaintiff’s asthma as

stable and encouraged her to use her CPAP machine and a nebulizer with

Albuterol Tr. at 1506.

      Plaintiff presented to Donna Orvin, M.D. (“Dr. Orvin”), for psychiatric

medical assessment on September 23, 2015. Tr. at 1445. She reported

sleeping only three to four hours during the night and dozing for another one

to two hours during the day. Id. She denied taking Prozac regularly. Id. She

complained    of   irritability,   frustration,    racing   thoughts,   and   feeling

overwhelmed, but endorsed no benefit from psychiatric medications. Id. Dr.

Orvin noted fair insight and judgment and mild impairment to recent

memory, attention, and concentration on MSE. Id. She discontinued Prozac

because Plaintiff was on multiple other medications and noted that she had

some symptoms that could be associated with mild bipolar disorder, but were

not definitive. Tr. at 1446.

      On October 27, 2015, Plaintiff reported she had cancelled her

radiofrequency procedure after noticing improvement upon taking Tramadol

and Flexeril as scheduled, as opposed to as needed. Tr. at 1400. She

continued to endorse low back pain that shifted from the right to the left, but

denied radicular pain and numbness. Id. Dr. Rhame noted Patrick’s test was

negative on the left and positive on the right. Tr. at 1401. She observed mild

TTP over the bilateral lumbar paraspinous areas, 5/5 bilateral LE strength,

                                          31
   1:19-cv-02683-SVH     Date Filed 08/19/20   Entry Number 26   Page 32 of 84




and intact LE sensation to light touch. Id. She refilled Plaintiff’s medications

and recommended she continue to use a TENS unit, return to the gym or

water aerobics, and try to lose weight. Id.

      On December 16, 2015, Plaintiff reported decreased irritability and

more stable mood since her neurologist increased Topamax. Id. She endorsed

some word-finding problems. Tr. at 1442. Dr. Orvin described Plaintiff as

having a guarded attitude, tangential thought process, angry and irritable

mood, fair insight, and mild impairment to recent memory, attention, and

concentration on MSE. Id.

      Plaintiff also followed up with Dr. Grinman on December 16, 2015. Tr.

at 1498. She reported decreased frequency and severity of migraines after

increasing Topamax. Id. Dr. Grinman noted normal findings on physical

exam, including normal bilateral UE and LE strength and tone, normal and

symmetrical DTRs in all extremities, intact sensation, and normal gait and

posture. Tr. at 1500–01. He informed Plaintiff that he would be leaving the

practice and advised her to follow up with her primary care physician for a

referral to another neurologist. Tr. at 1501. He continued Topamax at the

same dose. Id.

      Plaintiff complained of new pain in her hands on January 26, 2016. Tr.

at 1397. She described pain throughout her body and said she felt as if she

were retaining fluid. Id. She reported using her TENS unit and requested

                                        32
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 33 of 84




medication refills. Id. She rated her pain as an eight. Id. Dr. Rhame noted

mild TTP over Plaintiff’s bilateral lumbar paraspinous areas that was

reproduced with axial loading maneuvers. Tr. at 1398. She noted full ROM in

Plaintiff’s neck and shoulders, 5/5 bilateral LE strength, and intact sensation

to light touch throughout the bilateral UEs and LEs. Id. She increased

Nabumetone to 750 mg twice a day, refilled Plaintiff’s other medications, and

encouraged Plaintiff to use her TENS unit, return to water aerobics, and lose

weight. Id.

      On February 15, 2016, Plaintiff complained of aching joint pain

throughout her body, particularly in her bilateral hands and hips. Tr. at

1673. Dr. Taylor assessed myalgia and ordered lab work. Tr. at 1675.

      On March 22, 2016, Plaintiff reported decreased inflammation with the

increased dose of Nabumetone. Tr. at 1394. She complained of some pain in

the joints in her thumb area. Id. She said she was attending water aerobics

and using a TENS unit as needed. Id. She rated her pain as a seven. Id. Dr.

Rhame noted positive Patrick’s test on the left, but no other abnormalities on

physical exam. Tr. at 1395. She decreased Nabumetone from 750 to 500 mg,

refilled Plaintiff’s other medications, encouraged her to continue water

aerobics, and referred her to a rheumatologist. Tr. at 1395–96.

      Plaintiff complained of aching left thumb pain on April 1, 2016. Tr. at

1670. Dr. Taylor assessed polyarthritis. Tr. at 1672.

                                       33
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 34 of 84




      Plaintiff complained of a productive cough and tan sputum on May 3,

2016. Tr. at 1492. Abbie Shelley, APRN (“NP Shelley”), assessed acute

asthmatic bronchitis and prescribed antibiotics and Prednisone. Tr. at 1495.

      Plaintiff was hospitalized at Georgetown Memorial Hospital from May

16, through May 19, 2016, after she presented to the emergency room with

chest pain, shortness of breath, and cough and failed to improve after

medications were administered. Tr. at 1664. On May 18, 2016, Thomas M.

Chandler, M.D., reviewed a chest x-ray, examined Plaintiff, and assessed

acute exacerbation of chronic asthma. Tr. at 1630.

      Plaintiff complained of numbness on the left side of her face on May 24,

2016. Tr. at 1391. She indicated improved joint and back pain and rated her

pain as a four. Id. She reported using her TENS unit. Id. Dr. Rhame was

unable to obtain DTRs in the bilateral biceps, triceps, brachioradialis,

bilateral patellae, and bilateral Achilles. Tr. at 1392. She noted positive

Patrick’s test on the right, but the exam was otherwise normal. Id. She

refilled Plaintiff’s medications. Tr. at 1392–93.

      On May 26, 2016, Plaintiff complained of chest tightness, fatigue, and

left facial tingling and numbness. Tr. at 1657. She indicated she felt

uncomfortable, despite having completed an antibiotic. Id. Dr. Taylor noted

normal findings on exam. Tr. at 1659. She prescribed Albuterol. Id.




                                        34
   1:19-cv-02683-SVH        Date Filed 08/19/20   Entry Number 26   Page 35 of 84




      On June 2, 2016, Plaintiff complained of a two-week history of

productive cough with tan sputum. Tr. at 1487. NP Shelley instructed

Plaintiff to use her nebulizer with Albuterol and to take Mucinex 1200 mg

twice a day. Tr. at 1490.

      Plaintiff complained of increased stressors on June 7, 2016. Tr. at 1435.

She endorsed sleep disturbance, feeling tired, poor energy, decreased

concentration, and some word-finding difficulty. Id. She opted not to start a

low-dose psychiatric medication. Id. Debra White, M.D. (“Dr. White”), noted

anxious mood, but not other abnormal findings on MSE. Id.

      Plaintiff presented to R. Morgan Stuart, M.D. (“Dr. Stuart”), for a

neurosurgical consultation on July 1, 2016. Tr. at 1652. She complained of

neck pain and worsening left UE radicular pain and paresthesia over the

prior six months. Id. Dr. Stuart noted mild paraspinal tenderness on cervical

exam, 5/5 motor strength, 1+ reflexes, and normal tone. Id. He reviewed

nerve conduction studies that showed left median neuropathy consistent with

carpal tunnel syndrome. Id. He assessed cervical radiculopathy, cervical

spondylosis, and cervicalgia and referred Plaintiff to physical therapy. Id.

      Plaintiff presented to Dr. Ijem for annual cardiac follow-up on July 7,

2016. Tr. at 1570. She denied cardiac symptoms. Id. Dr. Ijem noted normal

findings on exam. Tr. at 1573. He checked Plaintiff’s pacemaker, and it

showed normal function. Tr. at 1575.

                                           35
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 36 of 84




      On July 26, 2016, Plaintiff reported having fallen on her right hip two

weeks prior while at church. Tr. at 1388. She endorsed numbness of both feet

and toes that had begun a week prior and worsening numbness in her left

arm that had begun a month prior. Id. She reported pain in her legs with

standing and walking, but said she obtained little pain relief upon sitting. Id.

She rated her pain as a 10 over the prior week. Id. Dr. Rhame observed full

ROM of Plaintiff’s bilateral hips, TTP in the bilateral lumbosacral area, mild

pain with axial loading maneuvers, 5/5 bilateral LE strength, intact

sensation to light touch in the bilateral LEs, negative SLR, absent DTRs at

the right patella, and 1+ DTRs at the left patella. Tr. at 1389. She assessed

spondylosis of the lumbar region without myelopathy or radiculopathy,

arthritis pain, sacroiliitis, lumbar disc displacement without myelopathy, and

cervical radiculopathy. Tr. at 1389–90. She refilled Gralise 600 mg and

Nabumetone 500 mg and started Tramadol 50 mg. Id. She authorized a four-

month disability placard, but explained to Plaintiff that a permanent placard

was not indicated, as she was able to ambulate reasonably well. Tr. at 1390.

      Plaintiff reported stable asthma symptoms and using her rescue

inhaler three times a week on July 28, 2016. Tr. at 1482. She complained of

difficulty using her CPAP machine that led to daytime somnolence and

fatigue. Id. She denied engaging in regular exercise and said she felt short of

breath during mild exertion. Id. NP Shelley noted obesity and diminished

                                       36
   1:19-cv-02683-SVH     Date Filed 08/19/20   Entry Number 26   Page 37 of 84




breath sounds, but no other abnormal findings on exam. Tr. at 1484–85. She

continued Plaintiff’s prescriptions for Advair and Singular, encouraged her to

use her CPAP machine nightly, and authorized a handicap placard. Tr. at

1485.

        Plaintiff returned to Dr. Taylor for an annual physical on September 8,

2016. Tr. at 1648. She described aching, cramping, and tingling pain in her

face and left shoulder, arm, elbow, hand, leg, and foot. Id. She also

complained of headaches. Id. She reported her symptoms worsened with

activity or movement. Id. Dr. Taylor noted normal findings on exam. Tr. at

1650. She ordered blood work, a mammogram, a bone density test, and

urinalysis. Tr. at 1651. She encouraged Plaintiff to continue her current drug

regimen, to follow a low fat, low salt, high fiber, low caffeine, and vitamin-

rich diet, and to engage in low impact aerobic exercise. Id.

        On September 21, 2016, Plaintiff reported having sustained a recent

injury to her left shoulder after grabbing the railing with her left UE while

falling down the stairs. Tr. at 2243. She complained of increased left shoulder

pain and complete numbness in her left hand following the injury. Id. She

also endorsed numbness and tingling in her left foot and said physical

therapy was not helpful and was aggravating her pain. Id. Kathryn Gonzalez,

PA-C (“PA Gonzalez”), noted 5/5 motor strength in the bilateral UEs, mild

paraspinal tenderness to the cervical spine, intact sensation to light touch in

                                        37
      1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 38 of 84




the UEs, mild difficulty with tandem walking, normal tone, 1+ bilateral

triceps and radial reflexes, and negative Hoffman’s sign and ankle clonus. Id.

She suggested ordering a CT myelogram, but Plaintiff declined and agreed to

proceed with additional physical therapy. Id.

        Plaintiff was hospitalized at Georgetown Memorial Hospital from

September 26 through 30, 2016, after an acute onset of dizziness, blurred

vision, and unsteady gait. Tr. at 1889. She demonstrated signs and symptoms

of acute cerebellar stroke. Id. CT scans of her head were unremarkable and

she could not undergo magnetic resonance imaging (“MRI”) to confirm a

stroke because of her implanted pacemaker. Id. However, the consulting

neurologist assessed probable stroke. Tr. a 1889–90. Plaintiff was released

with home health services for physical and occupational therapy. Tr, 1934–

87.

        On October 4, 2016, Plaintiff endorsed baseline symptoms of

intermittent dyspnea and wheezing and reported using a rescue inhaler three

times a week. Tr. at 2236. Dr. Young noted obesity and diminished breath

sounds on physical exam. Tr. at 2239. He instructed Plaintiff to continue to

use her CPAP machine at night and a nebulizer with Albuterol four times a

day and refilled Singulair. Id.

        Plaintiff underwent osteoporosis screening on October 13, 2016, that

showed osteoporosis in the lumbar spine and osteopenia in the hips and

                                         38
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 39 of 84




distal left forearm. Tr. at 2482. The scan showed a significant decrease in

Plaintiff’s bone density of 10.8% since a prior scan in 2012. Id.

       Plaintiff complained of dizziness and headache on October 14, 2016. Tr.

at 2232. She indicated Meclizine provided no relief. Id. Dr. Taylor told

Plaintiff to stop taking Nabumetone and prescribed Fosamax for osteoporosis.

Tr. at 2235.

       On October 19, 2016, Plaintiff presented to Christine Anne Holmstedt,

D.O.   (“Dr.   Holmstedt”),   at   the   MUSC     Comprehensive     Stroke       and

Cerebrovascular Clinic for evaluation. Tr. at 2228. She reported feeling

unsteady on her feet. Id. Dr. Holmstedt observed normal bulk and tone, 5/5

motor strength, 2+ and symmetric reflexes, wide-based gait, and normal

coordination. Tr. at 2230. She noted intact sensation to light touch

throughout, but “slow in all extremities.” Id. She indicated Plaintiff was able

to carry out all usual activities, despite some symptoms. Id. She increased

Lipitor and encouraged Plaintiff to engage in at least 30 minutes of moderate

exercise three-to-five times per week. Tr. at 2231.

       Plaintiff reported unchanged pain in her neck and left UE on November

4, 2016. Tr. at 2225. She indicated the stroke had affected her balance and

vision. Id. Dr. Stuart observed 5/5 motor strength in the bilateral UEs. Id. He

ordered additional physical therapy. Id.




                                         39
      1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 40 of 84




        On November 8, 2016, Plaintiff complained of left neck and shoulder

pain that radiated through her left arm to the area below her elbow. Tr. at

2221. She endorsed numbness in her face and in the fingers of her left hand

and intermittent numbness in her legs, feet, and toes. Id. She complained of

vertigo and felt like Fosamax intensified her pain. Id. She rated her pain as

a five. Id. Dr. Rhame observed TTP over Plaintiff’s right lumbar paraspinous

area, full ROM of her neck and shoulders, 5/5 bilateral UE strength, and

intact sensation to light touch throughout the bilateral UEs. Tr. at 2222. She

refilled Plaintiff’s medications and noted Plaintiff might benefit from a

rheumatology consultation. Tr. at 2223.

        Plaintiff communicated her desire to avoid psychiatric medications

during a visit with Dr. White on December 15, 2016. Tr. at 2329. Dr. White

noted normal findings on MSE and assessed unspecified depressive disorder.

Id.

        On January 6, 2017, Plaintiff reported improved symptoms in her neck

and left UE with use of Omega 3 XL. Tr. at 2218. She endorsed only mild

pain along the lateral aspect of her left UE. Id. PA Gonzalez noted 5/5 motor

strength, no cervical muscle atrophy, mild paraspinal tenderness, no

paravertebral spasm, and intact sensation to light touch. Id. She referred

Plaintiff to physical therapy for treatment of left radicular arm pain and

paresthesia. Id.

                                         40
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 41 of 84




      Plaintiff reported no pain on January 24, 2017. Tr. at 2368. She

indicated she was taking Omega 3 XL that had resolved her joint pain and

numbness. Id. Dr. Rhame noted normal findings on exam. Tr. at 2369. She

refilled Plaintiff’s medications and prescribed Flexeril 10 mg. Id.

      On February 24, 2017, Plaintiff complained of side effects from

Fosamax that included fatigue, nausea, and UE and LE pain and weakness.

Tr. at 2215. Dr. Taylor instructed Plaintiff to continue the current drug

regimen and said she would investigate injectable medications for

osteoporosis. Tr. at 2217.

      On May 2, 2017, Plaintiff reported unchanged back pain and indicated

she had experienced an episode of numbness in her face and hands two weeks

prior that had resolved on its own. Tr. at 2364. She stated Omega 3 XL was

no longer effective. Id. She rated her pain as a six. Id. Dr. Rhame noted

normal findings on exam. Tr. at 2365. She refilled Plaintiff’s medications. Id.

      Plaintiff described aching and gnawing pain in her bilateral fingers and

wrists on May 26, 2017. Tr. at 2211. She also endorsed joint pain, stiffness,

and swelling. Id. Dr. Taylor noted normal findings on exam and continued

Plaintiff’s medication regimen. Tr. at 2213–14.

      On June 2, 2017, Plaintiff reported physical therapy had only provided

a temporary benefit. Tr. at 2208. She described a recent episode in which she

developed numbness and tingling in her face that radiated into her neck and

                                        41
      1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 42 of 84




left UE and lasted for the entire day. Id. She indicated she was only sleeping

for two to three hours because of her pain. Id. She described increased pain

and paresthesia that were constant, moderate-to-severe, and radiated from

her neck into the lateral aspect of her UEs and to her hands and fingers. Id.

She denied benefits from Gralise and Tramadol. Id. PA Gonzalez noted 5/5

motor strength, intact sensation to light touch, normal tone, 2+ bilateral

triceps and biceps reflexes, and absent Hoffman’s sign. Tr. at 2209. She

prescribed Tramadol HCl 50 mg every six hours and referred Plaintiff for x-

rays and a CT myelogram of the cervical spine. Tr. at 2210.

        On August 4, 2017, Plaintiff complained of neck pain that radiated into

her bilateral UEs and caused numbness and tingling and indicated difficulty

establishing treatment with a pain management provider since Dr. Rhame

moved out of state. Tr. at 2205. Dr. Stuart assessed arthritis pain and

cervical spondylosis with radiculopathy. Id. He informed Plaintiff that the CT

myelogram did not support further surgical intervention, refilled Tramadol

HCl, and indicated he would help her to find a pain management physician.

Id.

        Plaintiff followed up with Dr. Ijem for annual pacemaker interrogation

on August 15, 2017. Tr. at 2202. She denied cardiac symptoms. Id. She

reported having experienced palpitations one month prior while at church

and endorsed fatigue that was likely associated with poor sleep. Id. She

                                         42
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26     Page 43 of 84




described having awakened with edema on three days over the prior two

months, but noted it resolved on its own. Id. Dr. Ijem noted Plaintiff’s

pacemaker was functioning appropriately. Id. He encouraged Plaintiff to

engage in good sleep hygiene and continued her medications. Tr. at 2203.

      Plaintiff presented to pain management specialist Stephen Q. Parker,

M.D. (“Dr. Parker”), on September 21, 2017. Tr. at 2103. She complained of

low back pain that interfered with her ability to perform household chores

and ADLs. Id. She rated her pain as an eight and described it as persistent,

discomforting, throbbing, and concentrated in her lower back. Id. She

indicated her pain was exacerbated by ADLs, flexion, twisting, and walking.

Id. She endorsed generalized weakness, inability to climb stairs without

stopping, difficulty walking, gait disturbance, anxiety, and muscle weakness.

Tr. at 2105. Dr. Parker noted the following on exam: back pain with bilateral

femoral stretch; antalgic gait; increased muscle tone in the LEs and lumbar

paraspinals; lumbar spasm; paraspinous tenderness; pain with extension and

rotation of the lumbar spine; pain with active ROM of the lumbar spine and

bilateral hips; pain with passive ROM of the right hip; normal active and

passive ROM of the knees and ankles; and normal LE strength. Tr. at 2106.

He prescribed Tramadol HCl 50 mg twice a day, as needed. Id. He sought

authorization   from   Plaintiff’s   insurance    provider   to    proceed    with

radiofrequency lesioning. Tr. at 2103.

                                         43
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 44 of 84




      On September 29, 2017, Plaintiff complained of constant aching pain

and swelling in her joints. Tr. at 2198. Dr. Taylor refilled Neurontin 600 mg.

Tr. at 2200.

      Plaintiff rated her lumbar pain as an eight on October 18, 2017. Tr. at

2100. She reported difficulty walking. Tr. at 2101. Dr. Parker prescribed

Tramadol HCl 50 mg twice a day, as needed, and one Valium 10 mg tablet to

be taken prior to the scheduled radiofrequency lesioning procedure. Id.

      Plaintiff presented to Dr. Taylor for her annual physical on November

9, 2017. Tr. at 2193. She weighed 176 pounds and was 5’3” tall with a body

mass index of 31.24 kg/m.2 Tr. at 2195. Dr. Taylor noted normal findings on

physical exam. Tr. at 2195–96. She continued Plaintiff’s current medication

regimen and referred her to an ophthalmologist. Tr. at 2196.

      Dr. Parker administered therapeutic nerve blocks from L3 to S1 and

performed right-sided radiofrequency lesioning on November 13, 2017. Tr. at

2097–99.

      On November 20, 2017, Plaintiff followed up with Dr. Parker and

reported 50% pain relief from right-sided radiofrequency lesioning. Tr. at

2095. She rated her pain as a seven after performing household chores and

said she could not stand for long periods. Id.

      Plaintiff rated her low back pain as an eight on November 29, 2017. Tr.

at 2092. She endorsed generalized weakness, difficulty walking, and muscle

                                        44
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 45 of 84




weakness. Tr. at 2093–94. Tim Montague-Smith, PA-C (“PA Montague-

Smith”), prescribed Tramadol HCl 50 mg twice a day, as needed. Tr. at 2094.

      Dr. Parker administered therapeutic nerve blocks at Plaintiff’s L3 to S1

levels on December 11, 2017. Tr. at 2089–91.

      Plaintiff was hospitalized for influenza at Georgetown Memorial

Hospital from December 13 to December 15, 2017. Tr. at 2424. Upon

admission, she demonstrated shortness of breath and wheezing. Id. Her

respiratory function improved over the course of her hospitalization. Id.

      Plaintiff complained of asthma exacerbation that often affected her

activity on January 2, 2018. Tr. at 2186. She endorsed chest tightness,

nonproductive cough, dyspnea, and nasal congestion. Id. Dr. Taylor refilled

Topamax and instructed Plaintiff to treat with a nebulizer three times a day

and use her inhaler every four-to-six hours as needed. Tr. at 2189.

      On January 5, 2018, Plaintiff described lumbar pain that was mostly on

her right side. Tr. at 2085. She rated her pain as a nine. Id. She endorsed

difficulty walking, paresthesia, and muscle weakness. Tr. at 2087. Dr. Parker

noted the following on physical exam: back pain with right femoral stretch;

antalgic gait; increased LE and lumbar paraspinal muscle tone; lumbar

spasms; paraspinous tenderness; pain with extension and rotation of the

lumbar spine; limited active ROM of the lumbar spine; pain with active ROM

of the lumbar spine and bilateral hips; pain with passive ROM of the right

                                       45
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 46 of 84




hip; normal active and passive ROM of the ankles; and normal strength in

the LEs. Id. He prescribed Hydrocodone-Acetaminophen 10/325 mg. Id.

      On January 29, 2018, Plaintiff reported using her CPAP machine for

four-to-six hours per night. Tr. at 2169. She complained of difficulty falling

and staying asleep, generalized musculoskeletal pain, and mild dyspnea on

exertion. Id. Dr. Young indicated Plaintiff had moderate persistent asthma

without complications. Tr. at 2170. He urged CPAP compliance and

continued Plaintiff’s medications. Id.

      Plaintiff rated her lumbar pain as an eight on January 31, 2018. Tr. at

2081. She indicated Hydrocodone was ineffective. Id. She endorsed difficulty

walking, paresthesia, and muscle weakness. Tr. at 2083. Dr. Parker

prescribed Valium 10 mg and Oxycodone HCl 10 mg. Id.

      Plaintiff underwent CT myelogram of the lumbar spine on February 2,

2018, that showed mild degenerative changes of the facet joints at L2–3 and

L3–4, minimal spurring off of the anterior margin of L4, ligamentum flavum

and facet joint hypertrophy at L4–5, and degenerative facet joint changes and

hypertrophy at L5–S1, but indicated no marked spinal stenosis or foraminal

stenosis. Tr. at 2110.

      Ophthalmologist Carole M. Young, M.D., diagnosed bilateral cataracts

on February 6, 2018. Tr. at 2034. Plaintiff opted to proceed with surgery. Id.




                                         46
   1:19-cv-02683-SVH     Date Filed 08/19/20   Entry Number 26     Page 47 of 84




      On February 28, 2018, Plaintiff described deep, discomforting, dull,

shooting, and stabbing pain in her lumbar spine that occurred intermittently.

Tr. at 2077. She rated it as a five. Id. She stated her pain was aggravated by

ascending stairs, changing positions, ADLs, lifting, lying down, standing, and

walking. Id. She endorsed difficulty walking, paresthesia, and muscle

weakness. Tr. at 2078. Dr. Parker refilled Oxycodone HCl 10 mg. Id.

      Plaintiff complained of worsening low back pain on March 28, 2018. Tr.

at 2073. She rated her pain as a seven and described it as radiating from her

back to her bilateral ankles, calves, and feet. Id. She stated her symptoms

were aggravating by walking, ascending and descending stairs, sitting,

twisting, lying down, bending, rolling over, and nearly all ADLs. Id. She

endorsed   generalized   weakness,     difficulty   walking,     paresthesia,   gait

disturbance, anxiety, and muscle weakness. Tr. at 2074. Dr. Parker refilled

Oxycodone HCl 10 mg three times a day and Hysingla ER 30 mg. Tr. at

2074–75.

      Plaintiff rated her back pain as a five on April 25, 2018. Tr. at 2409. PA

Montague-Smith refilled Oxycodone HCl 10 mg and Hysingla ER 30 mg. Tr.

at 2411.

      Plaintiff rated her pain as a nine and stated it was worsening on May

23, 2018. Tr. at 2406. She described persistent pain in her lower back, gluteal

area, legs, and bilateral ankles, calves, and feet. Id. She stated her pain was

                                        47
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 48 of 84




aggravated by stair climbing, bending, performing ADLs, extending, sitting,

standing, twisting, and walking. Id. PA Montague-Smith authorized a partial

prescription refill, as Plaintiff had some medication remaining. Id.

      Plaintiff rated her pain as a seven on June 20, 2018. Tr. at 2404. She

indicated she was considering back surgery. Id. PA Montague-Smith

continued Hysingla ER 30 mg every 24 hours and Oxycodone HCl 10 mg

three times a day. Tr. at 2405.

      Plaintiff complained of fluctuating mood due to marital problems on

July 5, 2018. Tr. at 2421. She continued to decline psychiatric medication and

preferred to work through her problems in therapy and counseling. Id. Dr.

White noted normal findings on MSE. Id.

      C.    The Administrative Proceedings

            1.    The Administrative Hearing

                  a.    Plaintiff’s Testimony

                        i.     October 25, 2016

      At the first hearing, Plaintiff testified she lived in a mobile home with a

friend. Tr. at 46–47. She stated she received survivor benefits. Tr. at 47. She

admitted she had a driver’s license, but denied driving over the prior six

months. Id. She said her doctor had instructed her not to drive because of

seizures and a recent stroke. Id.




                                       48
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 49 of 84




      Plaintiff described herself as 5’2” tall and weighing 180 pounds. Tr. at

56. She testified she obtained an associate degree in human services in 2009.

Tr. at 48–49. She said she worked part-time in a work study program while

taking college courses. Tr. at 49. Prior to her work study position, she said

she worked as a sales associate at Wal-Mart, where she stocked, changed

prices, and served as a cashier. Tr. at 49–50. She stated she left the job at

Wal-Mart because it was too strenuous on her back and body. Tr. at 50.

Before she worked at Wal-Mart, she testified she worked as an assistant

manager at Kentucky Fried Chicken (“KFC”), where she handled scheduling,

shift changes, and money counts for bank deposits. Tr. at 50–51. She

admitted she also worked temporarily as a housekeeper. Tr. at 51.

      Plaintiff testified she returned to work at Wal-Mart for three or four

months in 2013, but stopped working for a second time because the job was

too strenuous on her back and body and she had difficulty traveling. Tr. at

51–52. She said she had been scheduled for overnight shifts and found herself

falling asleep while driving. Id. She stated her most recent work at Wal-Mart

was part-time and ranged from eight to 24 hours per week. Tr. at 56. She

said she sometimes missed days of work because of her asthma and back

pain. Id. She admitted she was terminated from Wal-Mart because she called

in sick too many times. Tr. at 57.




                                       49
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 50 of 84




      Plaintiff stated she had been unable to perform her regular household

chores like cleaning her bathroom since her stroke. Tr. at 52. She admitted

she could bathe and dress herself, but said she struggled to engage in grocery

shopping and bend down to tie her shoes. Id. She said she had developed

headaches and vertigo following the stroke. Tr. at 53. She stated she attended

church the prior Sunday, but had last attended prior to her stroke, about a

month earlier. Tr. at 55. She said she typically watched television and read

when she could focus. Id. She admitted she could cook and perform most

household chores prior to her stroke, but said she was only able to do a little

laundry since the stroke. Tr. at 56. She stated that prior to her stroke, she

was able to do chores for about 20 minutes before her back pain increased

and required she rest for 30 minutes. Tr. at 62–63.

      Plaintiff testified pain in her back and hip affected her abilities to

stand and walk prior to the stroke. Id. She said injections and pain

medication “t[ook] the edge off,” but did not relieve her pain. Tr. at 53–54.

She rated her back pain as between a seven and an eight. Tr. at 57. She

described it as constant and radiating to her legs and hip. Tr. at 57–58. She

said the injections reduced her pain to a four or five for about six weeks. Tr.

at 58. She indicated strenuous activities increased her pain. Id.

      Plaintiff estimated she could stand for 20 to 30 minutes at a time. Tr.

at 59. She indicated she could sit for 30 minutes to an hour. Id. She said she

                                       50
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 51 of 84




spent about 30% of the day lying down to decrease pain. Tr. at 60–61. She

indicated she had bad days twice a week when she was in bed for most of the

day. Tr. at 61. She said she could lift no more than 10 pounds. Tr. at 62. She

stated her pain affected her concentration when she attempted to read. Tr. at

64. She indicated her pain had led to depression and a desire not to get out of

bed or care for her hygiene. Tr. at 64–65. She said she took medication for

depression that helped. Tr. at 65.

                        ii.   July 17, 2018

      At the second hearing, Plaintiff testified she was taking medication for

asthma, back pain, nerve pain, high cholesterol, migraines, and mood

stabilization, as well as a diuretic and potassium. Tr. at 20–21. She said she

was using a CPAP machine during the night. Tr. at 21.

      Plaintiff stated she had stopped helping with her daughter’s business

nearly a year prior. Id. She said she spent most of her time reading and

watching television. Id. She indicated she attended church on Sundays and

occasionally participated in a Bible study on Mondays. Id.

      Plaintiff testified her pain precluded her from working eight hours a

day and five days a week. Tr. at 23. She described pain in her lower back that

radiated down her hip and lower leg. Id. She said it prevented her from

standing and walking for more than 30 minutes to an hour. Tr. at 23–24. She

stated her pain necessitated she lie down for an hour to an hour-and-a-half

                                       51
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 52 of 84




after being up for 30 minutes to an hour. Tr. at 24. She indicated she

experienced increased pain approximately five days a month that required

she lie in bed for the majority of the day. Tr. at 24–25. Plaintiff described

migraines that occurred twice a week. Tr. at 25–26. She said they would

resolve after a couple of hours if she would take her medication and lie in a

dark room. Tr. at 26. She stated her doctors were doing blood work to try to

figure out why her energy level was so low. Id.

      Plaintiff testified that she performed chores around her home that

included mopping with a Swiffer, cleaning her refrigerator, washing dishes,

sweeping, vacuuming, and doing laundry. Tr. at 27. She stated she performed

the chores sporadically and for 30 minutes to an hour at time. Tr. at 27–28.

She said she would sit or lie down for one to two hours between chores. Id.

She indicated she could lift no more than 10 pounds. Tr. at 28.

      Plaintiff said her depression affected her daily. Id. She described

difficulty remaining focused and being easily distracted. Tr. at 29. She said

she spent most days in her home with her husband and did not go shopping.

Id. She stated her opiate medications caused her to feel sleepy and “in a fog.”

Tr. at 30. She indicated she could not drive while taking them. Id. She said

she had difficulty sleeping despite use of the CPAP machine. Tr. at 31.




                                       52
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 53 of 84




                  b.    Vocational Expert Testimony

                        i.    October 25, 2016

      Vocational Expert (“VE”) Thomas Neil, Ph.D., reviewed the record and

testified at the hearing. Tr. at 65–69. The VE categorized Plaintiff’s past

relevant work (“PRW”) at Wal-Mart as consisting of two job descriptions, a

sales attendant, Dictionary of Occupational Titles (“DOT”) number 299.677-

010, which required light exertion and had a specific vocational preparation

(“SVP”) of two, and a store laborer, DOT number 922.687-058, which required

medium exertion and had an SVP of two. Tr. at 66. He classified Plaintiff’s

job at KFC as that of a manager of fast food, DOT number 185.137-010,

which required light exertion and had an SVP of five. Id. However, he

classified the job as having an SVP of four as performed based on Plaintiff’s

description in the written record of having supervised, but not having hired

and fired other workers. Tr. at 66–67. The ALJ described a hypothetical

individual of Plaintiff’s vocational profile who could perform work at the light

exertional level; could occasionally stoop, kneel, crouch, and crawl; could have

no exposure to pulmonary irritants, such as concentrated dusts and odors;

and could have only occasional exposure to hazards such as a unprotected

heights and driving. Tr. at 67. She asked if the hypothetical individual would

be able to perform any of Plaintiff’s PRW. Id. The VE testified that the

hypothetical individual would be able to perform Plaintiff’s PRW as a sales

                                       53
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 54 of 84




attendant and a fast food lead worker. Tr. at 67–68. The ALJ asked whether

there were any other jobs the hypothetical person could perform. Tr. at 68.

The VE identified light jobs with an SVP of two as a ticket seller, DOT

number 211.467-030, a mail clerk, DOT number 209.687-026, and a

checkroom attendant, DOT number 358.677-010, with 300,000, 36,000, and

67,000 positions in the national economy, respectively. Id.

      Plaintiff’s attorney asked the VE to consider that the individual would

be unable to maintain persistence, concentration, or pace for two-hour

increments. Id. The VE testified the individual would be unable to perform

work at any exertional or skill level. Tr. at 69.

      Plaintiff’s attorney asked the VE to consider that the individual would

miss three or more days of work per month because of her impairments. Id.

The VE stated the individual would be unable to meet performance standards

in any job. Id. Plaintiff’s attorney confirmed with the VE that an individual

who was off task or missed work 15% of the time would not be able to perform

any jobs. Id.

                         ii.   July 17, 2018

      VE Coraetta K. Harrelson reviewed the record and testified at the

second hearing. Tr. at 32–34. The ALJ asked the VE if she would stipulate to

the prior VE’s testimony identifying Plaintiff’s PRW. Tr. at 32–33. The VE

said she would. Tr. at 33. The ALJ asked the VE to consider an individual of

                                        54
    1:19-cv-02683-SVH       Date Filed 08/19/20   Entry Number 26   Page 55 of 84




Plaintiff’s vocational profile who would be off task 20% of the time. Id. She

asked if the individual could perform any jobs. Id. The VE stated there would

be no jobs, as the time off task would not be tolerated. Id.

      Plaintiff’s attorney asked the VE to consider that the individual would

consistently miss two or more days of work per month. Id. The VE stated that

would exceed the standard for attendance and punctuality for competitive

employment. Id. She explained that most employers would expect an

employee to work for at least a year before being furnished five sick and five

vacation days. Tr. at 34.

      Plaintiff’s attorney asked if Plaintiff had any transferable skills from

her PRW. Id. The VE testified that she did not. Id.

            2.    The ALJ’s Findings

      In her decision dated December 11, 2018, the ALJ made the following

findings of fact and conclusions of law:

      1.    The claimant meets the insured status requirements of the Social
            Security Act through March 31, 2016.
      2.    The claimant has not engaged in substantial gainful activity
            since July 19, 2012, the amended alleged onset date (20 CFR
            404.1571, et seq., and 416.971, et seq.).
      3.    The claimant has the following severe impairments: degenerative
            disc disease and asthma (20 CFR 404.1520(c) and 416.920(c).
      4.    The claimant does not have an impairment or combination of
            impairments that meets or medically equals the severity of one of
            the listed impairments in 20 CFR Part 404, Subpart P, Appendix
            1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925
            and 416.926).
      5.    After careful consideration of the entire record, I find that the
            claimant has the residual functional capacity to perform light
                                           55
      1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 56 of 84




              work as defined in 20 CFR 404.1567(b) and 416.967(b) with:
              frequent climbing ramps/stairs and balancing; no climbing
              ladders, scaffolds, or ropes; occasional stooping, kneeling,
              crouching, and crawling; no exposure to pulmonary irritants
              (concentrated dusts and odors); and, occasional exposure to
              hazards including unprotected heights and driving.
        6.    The claimant is capable of performing past relevant work as a
              sales associate and fast food manager. This work does not require
              the performance of work-related activities precluded by the
              claimant’s residual functional capacity (20 CFR 404.1565 and
              416.965).
        7.    The claimant has not been under a disability, as defined in the
              Social Security Act, from July 19, 2012, through the date of this
              decision (20 CFR 404.1520(f) and 416.920(f).

Tr. at 186–94.

II.     Discussion

        Plaintiff alleges the Commissioner erred for the following reasons:

        1)    the ALJ erred in concluding Plaintiff could perform her PRW;

        2)    the ALJ did not provide sufficient rationale for rejecting the
              medical opinions of record;

        3)    the ALJ failed to properly evaluate Plaintiff’s subjective
              allegations; and

        4)    the case should be remanded for an award of benefits.

        The Commissioner counters that substantial evidence supports the

ALJ’s findings and that the ALJ committed no legal error in her decision.

        A.    Legal Framework

              1.     The Commissioner’s Determination-of-Disability Process

        The Act provides that disability benefits shall be available to those

persons insured for benefits, who are not of retirement age, who properly
                                         56
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 57 of 84




apply, and who are under a “disability.” 42 U.S.C. § 423(a). Section

423(d)(1)(A) defines disability as:

      the inability to engage in any substantial gainful activity by
      reason of any medically determinable physical or mental
      impairment which can be expected to result in death or which
      has lasted or can be expected to last for at least 12 consecutive
      months.

42 U.S.C. § 423(d)(1)(A).

      To facilitate a uniform and efficient processing of disability claims,

regulations promulgated under the Act have reduced the statutory definition

of disability to a series of five sequential questions. See, e.g., Heckler v.

Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting

“need for efficiency” in considering disability claims). An examiner must

consider the following: (1) whether the claimant is engaged in substantial

gainful activity (“SGA”); (2) whether she has a severe impairment; (3)

whether that impairment meets or equals an impairment included in the

Listings; 9 (4) whether such impairment prevents claimant from performing


9 The Commissioner’s regulations include an extensive list of impairments
(“the Listings” or “Listed impairments”) the Agency considers disabling
without the need to assess whether there are any jobs a claimant could do.
The Agency considers the Listed impairments, found at 20 C.F.R. part 404,
subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. §§ 404.1525, 416.925. If the medical evidence shows a claimant meets
or equals all criteria of any of the Listed impairments for at least one year,
she will be found disabled without further assessment. 20 C.F.R. §§
404.1520(a)(4)(iii), 416.920(a)(4)(iii). To meet or equal one of these Listings,
the claimant must establish that her impairments match several specific
criteria or are “at least equal in severity and duration to [those] criteria.” 20
                                        57
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 58 of 84




PRW; 10 and (5) whether the impairment prevents her from doing substantial

gainful   employment.    See   20   C.F.R.    §§   404.1520,    416.920.   These

considerations are sometimes referred to as the “five steps” of the

Commissioner’s disability analysis. If a decision regarding disability may be

made at any step, no further inquiry is necessary. 20 C.F.R. §§

404.1520(a)(4), 416.920(a)(4) (providing that if Commissioner can find

claimant disabled or not disabled at a step, Commissioner makes

determination and does not go on to the next step).

      A claimant is not disabled within the meaning of the Act if she can

return to PRW as it is customarily performed in the economy or as the

claimant actually performed the work. See 20 C.F.R. Subpart P, §§

404.1520(a), (b), 416.920(a), (b); Social Security Ruling (“SSR”) 82-62 (1982).

The claimant bears the burden of establishing her inability to work within

the meaning of the Act. 42 U.S.C. § 423(d)(5).

      Once an individual has made a prima facie showing of disability by

establishing the inability to return to PRW, the burden shifts to the

Commissioner to come forward with evidence that claimant can perform

C.F.R. §§ 404.1526, 416.926; Sullivan v. Zebley, 493 U.S. 521, 530 (1990); see
Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting the burden is on claimant
to establish his impairment is disabling at Step 3).
10 In the event the examiner does not find a claimant disabled at the third

step and does not have sufficient information about the claimant’s past
relevant work to make a finding at the fourth step, he may proceed to the
fifth step of the sequential evaluation process pursuant to 20 C.F.R. §§
404.1520(h), 416.920(h).
                                       58
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 59 of 84




alternative work and that such work exists in the economy. To satisfy that

burden, the Commissioner may obtain testimony from a VE demonstrating

the existence of jobs available in the national economy that claimant can

perform despite the existence of impairments that prevent the return to

PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that

she is unable to perform other work. Hall v. Harris, 658 F.2d 260, 264–65

(4th Cir. 1981); see generally Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987)

(regarding burdens of proof).

            2.    The Court’s Standard of Review

      The Act permits a claimant to obtain judicial review of “any final

decision of the Commissioner [] made after a hearing to which she was a

party.” 42 U.S.C. § 405(g). The scope of that federal court review is narrowly-

tailored to determine whether the findings of the Commissioner are

supported by substantial evidence and whether the Commissioner applied

the proper legal standard in evaluating the claimant’s case. See Richardson

v. Perales, 402 U.S. 389, 390 (1971); Walls, 296 F.3d at 290 (citing Hays v.

Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)).

      The court’s function is not to “try these cases de novo or resolve mere

conflicts in the evidence.” Vitek v. Finch, 438 F.2d 1157, 1157–58 (4th Cir.

1971); see Pyles v. Bowen, 849 F.2d 846, 848 (4th Cir. 1988) (citing Smith v.

                                       59
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 60 of 84




Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the court must uphold

the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson, 402 U.S. at 390,

401; Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005). Thus, the court

must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that her conclusion is

rational. See Vitek, 438 F.2d at 1157–58; see also Thomas v. Celebrezze, 331

F.2d 541, 543 (4th Cir. 1964). If there is substantial evidence to support the

decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972).

      B.    Analysis

            1.    Ability to Perform PRW

      Plaintiff argues the ALJ erred in determining she could perform her

PRW. [ECF No. 14 at 6]. She maintains that because the VE testified her

work at Wal-Mart was a composite job consisting of tasks of both a sales

attendant and a store laborer, the ALJ erred in separating the position and

finding she could perform PRW as a sales attendant. Id. She contends her

prior work as a fast food assistant manager should not have been credited as

PRW because her earnings in the job were not consistent with SGA. Id. She

                                       60
      1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 61 of 84




argues that because she worked as an assistant manager at KFC in 2005 only

and her average monthly earnings over the 12-month period were below the

threshold amount for SGA, the ALJ erred in crediting the job as PRW. Id.

She claims her inability to perform PRW and lack of transferable skills

directed a finding under Grid Rule 202.06 that she was disabled as of her

amended alleged onset date, which coincided with her fifty-fifth birthday. Id.

at 6, 7, 12.

        The Commissioner argues the evidence supports the ALJ’s conclusion

that Plaintiff could perform her PRW. [ECF No. 15 at 14–15]. He concedes

that the job of sales associate was part of a composite job and should not have

been considered as PRW. Id. at 14 n. 7. However, he maintains Plaintiff’s

work as a fast food assistant manager was PRW because she reported having

performed the job between February and July 2005 and her earnings over

that period were in excess of the monthly SGA threshold amount. Id. at 14–

15.

        In her reply, Plaintiff argues the record contains conflicting evidence as

to the length of time that she performed the job as a fast food manager and

that the ALJ should have resolved evidence as to the actual period of work

involved prior to considering the job to be PRW and using it to deny her claim

for benefits. [ECF No. 19 at 3–4]. She alternatively maintains that if she




                                         61
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 62 of 84




performed the job for six months or less, as the Commissioner claims, she did

not perform it for long enough to acquire the necessary skills. Id. at 5.

      For a job to be considered as PRW, the claimant must have performed

it “within the last 15 years”; it must have “lasted long enough for [her] to

learn to do it”; and it must be “substantial gainful activity.” 20 C.F.R. §§

404.1565, 416.965. SGA generally involves doing significant physical or

mental activities for pay or profit. 20 C.F.R. §§ 404.1572, 416.972. If a

claimant’s earning from employment are at or above a specific amount set

forth in the regulations, she is presumed to have demonstrated the ability to

engage in SGA. 20 C.F.R. §§ 404.1574, 404.1575, 416.974, 416.975.

      The regulations direct a finding that a claimant is “not disabled” at step

four if her RFC allows her to meet the physical and mental demands of her

PRW as she actually performed it or as it is described in the DOT as

customarily performed throughout the economy. SSR 82-62. The claimant

bears the burden of establishing her inability to work within the meaning of

the Act. 42 U.S.C. § 423(d)(5). Consequently, she must show that her

impairments prevent her from returning to PRW. See Hunter v. Sullivan, 993

F.2d 31, 35 (4th Cir. 1992).

      Nevertheless, the regulations direct the ALJ that “[p]ast work

experience must be considered carefully to assure that the available facts

support a conclusion regarding the claimant’s ability or inability to perform

                                        62
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 63 of 84




the functional activities required in this work.” Id. In evaluating whether a

claimant may perform her PRW, the ALJ must consider: (1) the claimant’s

statements as to which PRW requirements she can no longer meet and her

reasons as to why she is unable to meet those requirements; (2) medical

evidence establishing how the impairments limit the claimant’s ability to

meet the physical and mental requirements of the work; and, in some cases,

(3) supplementary or corroborative information from other sources such as

employers, the DOT, etc., on the requirements of the work as generally

performed in the economy. Id. Because a determination as to whether a

claimant can perform PRW is important and sometimes even controlling, it is

important that the ALJ make every effort “to secure the evidence that

resolves the issue as clearly and explicitly as circumstances permit.” Id.

      The ALJ must make the following specific findings of fact to support a

determination that the claimant can perform her PRW: (1) a finding of fact as

to the claimant’s RFC; (2) a finding of fact as to the physical and mental

demands of PRW; and (3) a finding of fact that the claimant’s RFC would

permit a return to her PRW. Id.

      The ALJ made the requisite findings of fact, assessing an RFC for a

reduced range of light work, considering the physical and mental demands of

Plaintiff’s PRW, and concluding that her RFC would permit her to return to




                                       63
    1:19-cv-02683-SVH     Date Filed 08/19/20   Entry Number 26   Page 64 of 84




her PRW as performed. She explained her conclusion that Plaintiff could

perform her PRW as follows:

      At the prior hearing, the vocational expert testified that the
      claimant has past relevant work as a sales associate (D.O.T. #
      299.677-010), which is classified as light work (SVP 2)[;] a store[]
      laborer, (D.O.T. # 922.687-058), which is classified as medium
      work (SVP 2)[;] and, a fast food manager (D.O.T. #185.137-010),
      which is classified as light work (Classified as SVP 5, but
      performed as SVP 4).

      The vocational expert testified that based on the residual
      functional capacity set forth above, the claimant could perform
      her past work as a sales associate and a fast food manager as
      actually performed. In comparing the claimant’s residual
      functional capacity with the physical and mental demands of this
      work, I find that the claimant is able to perform the work as
      actually and generally performed.

Tr. at 194. The ALJ’s explanation is flawed to the extent that she broke down

Plaintiff’s prior composite job and found she could perform work as a sales

associate. However, the ALJ’s error may be harmless if she correctly

considered Plaintiff’s work as a fast food manager to be PRW and if her RFC

would allow her to perform that work.

      The record contains conflicting evidence as to how long Plaintiff worked

at KFC. Plaintiff included the job at KFC on a work history report in which

she indicated she worked in the job from February to July 2005. Tr. at 510.

She described her duties as “customer service, cashier, supervise” and

indicated she earned $6.00 an hour and worked eight hours a day and 5 days

a   week.   Tr.   at    513.   A   document     labeled   “CLAIMANT’S      WORK

                                         64
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26     Page 65 of 84




BACKGROUND” indicates Plaintiff worked at KFC in Conway, South

Carolina between February and August 2005 as an assistant manager. Tr. at

575. A second document with the same label indicates Plaintiff worked as an

assistant manager at KFC from February 2005 to July 2005. Tr. at 585.

Despite Plaintiff’s indications that she worked at KFC from February to July

or August 2005, KFC reported earnings for her in all four quarters of 2015.

See Tr. at 468 (reflecting “CCCC” for quarters of coverage in 2005). The

earnings data would suggest Plaintiff worked at KFC through at least early-

October 2005. Although the ALJ questioned Plaintiff about her job duties as

an assistant manager at KFC, she did not inquire as to long Plaintiff

performed the job. See Tr. at 50–51.

      The court is not persuaded by Plaintiff’s argument that the amount she

earned while working at KFC was not consistent with the earnings required

for SGA. The detailed earnings query shows Plaintiff earned $9,805.01 from

KFC of Loris, Inc., in 2005. Tr. at 463. A chart in the record indicates a

monthly earnings amount of $830 was considered to be SGA for non-blind

individuals in 2005. Tr. at 475; see also Substantial Gainful Activity, Social

Security    Administration     (August        13,   2020)       (available    from

ssa.gov/oact/cola/sga.html) (reflecting SGA as $830 per month for non-blind

individuals in 2005). Although the record contains conflicting evidence as to

when Plaintiff last worked, she consistently reported that she started the job

                                       65
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 66 of 84




in February 2005. Compare Tr. at 510, with Tr. at 575, and Tr. at 585 (all

reflecting a start date of February 2005). Her reports are consistent with

recorded earnings from KFC beginning in the first quarter of 2005. See Tr. at

476. Thus, Plaintiff erroneously urges the court to divide her 2005 earnings

by 12 where the evidence supports dividing them by no more than 11. If

Plaintiff were to have worked at KFC from February through December

2005, her average monthly earnings would have been $891.37, which is above

the monthly average amount to be considered SGA. Therefore, Plaintiff’s

earnings at KFC supported the ALJ’s classification of her job as PRW.

      The court further rejects Plaintiff’s argument that her job at KFC was

not PRW because it was not performed for a sufficient period. The DOT

defines SVP as “the amount of lapsed time required by a typical worker to

learn the techniques, acquire the information, and develop the facility needed

for average performance in a specific job-worker situation.” DOT, Appendix

C, 1991 WL 688702. The VE identified the job as described in the DOT as a

“manager of fast food” with an SVP of five, but noted Plaintiff performed the

job with an SVP of four because she did not hire and fire other employees. Tr.

at 66–67. Jobs with an SVP of four require over three months and up to and

including six months of training. Id. While the record contains conflicting

evidence as to whether Plaintiff performed the job for six or more months, the

uncontroverted record shows she had over three months of experience. See

                                       66
   1:19-cv-02683-SVH      Date Filed 08/19/20    Entry Number 26   Page 67 of 84




Tr. at 486, 510, 575, 585. Plaintiff’s report as to hours worked and rate of pay

indicate she likely worked for at least 40 weeks, given a pay rate of $6.00 per

hour, eight hours a day, and five days a week. See Tr. at 513. The earnings

report also suggests she performed the job for over six months, as she

reported earnings in all four quarters of 2005. See Tr. at 486. Therefore,

substantial evidence supports the ALJ’s finding that Plaintiff acquired the

sufficient training for her work as a fast food manager to be considered PRW.

       The court further notes the absence of objection to the classification of

the job as PRW during either hearing. See generally Tr. at 32–34, 65–69; see

also Coleman v. Colvin, C/A No. 0:14-2697-RBH, 2015 WL 5474674, at *19

(D.S.C. Sept. 16, 2015) (providing “the court is unpersuaded by [plaintiff’s]

attempt to now challenge the vocational expert’s testimony and the ALJ’s

findings and point out possible conflicts when none was raised during the

proceeding”).

       Given    the   foregoing,   substantial    evidence   supports   the   ALJ’s

classification of Plaintiff’s work as a fast food assistant manager as PRW. If it

is supported by substantial evidence, a determination that a claimant can

perform PRW at step four is dispositive. However, Plaintiff further alleges

the ALJ erred at step four because she failed to appropriately consider the

medical opinions of record and her subjective allegations in evaluating her

RFC.

                                         67
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 68 of 84




      The RFC assessment should consider all the relevant evidence and

account for all of the claimant’s medically-determinable impairments. 20

C.F.R. § 404.1545(a), 416.945(a). It must include a narrative discussion

describing how all the relevant evidence supports each conclusion and must

cite “specific medical facts (e.g., laboratory findings) and non-medical

evidence (e.g., daily activities, observations).” SSR 96-8p, 1996 WL 374184 at

*7 (1996). The ALJ must explain how any material inconsistencies or

ambiguities in the record were resolved. SSR 16-3p, 2016 WL 1119029, at *7.

“Thus, a proper RFC analysis has three components: (1) evidence, (2) logical

explanation, and (3) conclusion.” Thomas v. Berryhill, 916 F.3d 307, 311 (4th

Cir. 2019). “[R]emand may be appropriate . . . where an ALJ fails to assess a

claimant’s capacity to perform relevant functions, despite contradictory

evidence in the record, or where other inadequacies in the ALJ’s analysis

frustrate meaningful review.” Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir.

2015), citing Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013).

      Because a finding of “not disabled” at step four is dependent on a

proper RFC assessment, the court considers whether substantial evidence

supports the conclusion at step four given Plaintiff’s arguments that the ALJ

did not properly consider the medical opinions of record and her subjective

allegations in assessing her RFC.




                                       68
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 69 of 84




               2.   Evaluation of Medical Opinions

      On December 13, 2017, the Appeals Council remanded Plaintiff’s

claims to the ALJ with the following instructions:

      The hearing decision (page 9) gives great weight to the opinion
      from consultative examiner Dr. A. Mason Ahearn dated June 4,
      2014 (Exhibit B10F) and partial weight to the opinions from the
      State agency medical consultants (Exhibit B1A, B2A, B6A and
      B7A) but does not fully evaluate the opinions. The State agency
      medical consultants found the claimant is limited to no overhead
      reaching due to cervical spine fusion (Exhibits B1A/10, B2A/10,
      B6A/13, and B7A/13) and Dr. Ahearn found the claimant cannot
      do overhead work or any job involving bending or stooping
      (Exhibit B10F/5). The decision does not explain why these
      limitations were not included in the residual functional capacity.
      Further consideration of this opinion evidence with an
      assessment of the weight accorded the evidence is necessary.

Tr. at 177.

      Dr. Ahearn provided the following opinion:

      I don’t believe she is capable of working as a stocker at Walmart.
      She can’t work in any job involving long standing, long walking,
      lifting over 20 pounds, bending, stooping, and negotiating
      ladders, catwalks, or repeated stair flights. She can’t do overhead
      work. Given these restrictions, I believe she is capable of
      sedentary and perhaps light work.

Tr. at 1352.

      Drs. Saito and Upchurch indicated Plaintiff had an RFC for light work,

but should avoid overhead reaching and only occasionally climb ramps and

stairs. See Tr. at 81–84, 117–20.

      Plaintiff argues the ALJ did not comply with the instructions in the

Appeals Council’s remand order in that she did not properly weigh or explain
                                        69
     1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 70 of 84




her consideration of opinions from Drs. Ahearn, Saito, and Upchurch and did

not consider their consistency. [ECF No. 14 at 14–18].

       The Commissioner argues the ALJ complied with the Appeals Council’s

order in evaluating the opinion evidence on remand. [ECF No. 15 at 15–18].

He maintains the ALJ explained that she did not give weight to “the portions

of the opinions indicating that Plaintiff could not perform overhead work,

bending, or stooping, because they were inconsistent” with the record as a

whole and the lack of evidence from the relevant period supporting

restrictions as to overhead reaching. Id. at 16. He contends the ALJ noted

Plaintiff’s providers reported unremarkable musculoskeletal and neurological

findings over the relevant period and her reported activities showed no

limitation in her abilities to reach overhead, bend, and stoop occasionally. Id.

at 16–17.

       The applicable regulations require ALJs to “evaluate every medical

opinion [they] receive.” 20 C.F.R. §§ 404.1527(c), 416.927(c). 11 When the

record lacks an opinion from a treating medical source or if the ALJ declines

to assign controlling weight to a treating source’s opinion, “five factors are

utilized to determine what lesser weight should instead be accorded to the

11
  Because Plaintiff filed her claim prior to March 27, 2017, the undersigned
considers the ALJ’s evaluation of medical opinions based on the rules codified
by 20 C.F.R. §§ 404.1527 and 416.927. See 20 C.F.R. §§ 404.1520c (stating
“[f]or claims filed before March 27, 2017, the rules in § 404.1527 apply”); see
also 82 Fed. Reg. 15,263 (stating the rescissions of SSR 96-2p, 96-5p, and 06-
3p were effective for “claims filed on or after March 27, 2017”).
                                        70
    1:19-cv-02683-SVH     Date Filed 08/19/20   Entry Number 26   Page 71 of 84




opinion.” Brown v. Commissioner Social Security Administration, 873 F.3d

251, 256 (4th Cir. 2017). These factors include “[l]ength of the treatment

relationship and the frequency of examination,” “[n]ature and extent of the

treatment relationship,” “‘[s]upportability’ in the form of the quality of the

explanation provided for the medical opinion and the amount of relevant

evidence—‘particularly      medical     signs     and    laboratory     findings’—

substantiating it,” “‘[c]onsistency,’ meaning how consistent the medical

opinion is with the record as a whole,’” and “‘[s]pecialization,’ favoring ‘the

medical opinion of a specialist about medical issues related to his or her area

of specialty.’” Id. (citing 20 C.F.R. 404.1527(c)(2), (3), (4), (5)). The ALJ should

also consider “any other factors ‘which tend to support or contradict the

medical opinion.’” Id. (citing 20 C.F.R. § 404.1527(c)(6)). The regulations

directs ALJ’s to generally allocate greater weight “to the medical opinion of a

source who has examined [the claimant] than to the medical opinion of a

medical source who has not examined [her].” 20 C.F.R. §§ 404.1527(c)(1),

416.927(c)(1).

      “[A]bsent some indication that the ALJ has dredged up ‘specious

inconsistencies,’ Scivally v. Sullivan, 966 F.2d 1070, 1077 (7th Cir. 1992), or

has not given good reason for the weight afforded a particular opinion,” Craft

v. Apfel, 164 F.3d 624 (Table), 1998 WL 702296, at *2 (4th Cir. 1998) (per



                                         71
    1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 72 of 84




curiam), the court should not disturb the ALJ’s weighing of the medical

opinions of record.

      The ALJ gave “great weight to Dr. Ahearn’s opinion that the claimant

could perform sedentary to light work” as it was “consistent with the findings

of his exam, the objective evidence of record, and the claimant’s reported

activities (Exhibit B10F).” Tr. at 192. However she gave no weight “to his

finding that the claimant could not perform overhead work, bending, or

stooping.” Id. She wrote “[w]hile the claimant underwent cervical fusion prior

to the amended onset date, the treatment notes during the relevant period do

not document any limitations in reaching more than one year following the

surgery.” Id.

      The ALJ gave “partial weight” to Drs. Saito’s and Upchurch’s opinions

regarding Plaintiff’s physical limitations “to the extent their opinions are

consistent with the objective evidence of record.” Tr. at 193. However, she

gave no weight to their opinions that Plaintiff would be limited in overhead

reaching due to her history of cervical fusion. Id. She noted there was “no

medical evidence since the amended onset date to indicate that the claimant

had any limitations in reaching more than one year following her neck

surgery.” Id.

      The court finds several errors in the ALJ’s evaluation of Drs. Ahearn’s,

Saito’s, and Upchurch’s opinions. Although the ALJ gave great weight to Dr.

                                       72
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 73 of 84




Ahearn’s opinion, except as to Plaintiff’s abilities to perform overhead work,

bend, and stoop, she failed to reconcile her finding that Plaintiff could

perform her PRW as actually performed with his indication that Plaintiff

could not engage in any job involving “long standing” and “long walking,” Tr.

at 1352. See Tr. at 513 (describing Plaintiff’s PRW at KFC as requiring she

stand half the time and walk half the time). The ALJ did not consider Dr.

Ahearn’s specialization as an orthopedic surgeon in evaluating his opinion as

to permanent restrictions imposed by ACDF in accordance with 20 C.F.R. §

404.1527(c)(5) and § 416.927(c)(5). She did not address whether his opinion

was supported by his findings on exam in accordance with 20 C.F.R. §

404.1527(c)(3) and § 416.927(c)(3). The ALJ failed to credit the consistency of

the opinions, as all three physicians who considered Plaintiff’s functional

abilities reached the same conclusion as to overhead reaching. See 20 C.F.R.

§§ 404.1527(c)(4), 416.927(c). She did not consider whether the opinions were

consistent with findings on CT myelograms of the cervical spine. See id. She

rejected all three physicians’ opinions as to Plaintiff’s ability to reach

overhead based on an absence of evidence of limitations in reaching more

than a year following ACDF without reconciling that the opinions had been

rendered more than a year following the surgery. She also failed to consider

that the record following Plaintiff’s AOD contained no functional assessment

as to her ability to engage in overhead reaching. Thus, the ALJ did not reject

                                       73
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 74 of 84




the medical opinions because the evidence showed Plaintiff’s ability to reach

overhead had improved, but instead rejected them because the record was

silent as to her ability to reach overhead during the relevant period.

      The ALJ failed to provide an adequate explanation for the weight she

accorded to the medical opinions despite the Appeals Council’s remand on

that issue. Although the court is not to reweigh the evidence, it cannot

dismiss an ALJ’s failure to evaluate the relevant regulatory factors in

weighing the medical opinions. Therefore, substantial evidence does not

support the ALJ’s evaluation of the medical opinions of record.

            3.     Consideration of Subjective Allegations

      Plaintiff argues the ALJ provided inadequate reasons for discounting

her alleged symptoms and limitations. [ECF No. 14 at 18–19]. She maintains

the ALJ overstated her ADLs and failed to explain why he considered them

inconsistent with her allegations. Id. at 19–20. She contends the ALJ

incorrectly concluded the objective evidence did not support her allegations

because the objective evidence documented significant abnormalities and all

the medical source opinions suggested greater restrictions than the ALJ

assessed. Id. at 21.

      The Commissioner argues the ALJ cited specific evidence and

explained her reasons for finding Plaintiff’s subjective complaints were not

completely supported by the objective evidence and her ADLs. [ECF No. 15 at

                                        74
   1:19-cv-02683-SVH     Date Filed 08/19/20   Entry Number 26   Page 75 of 84




19–20]. He maintains that, although the ALJ did not accept all of Plaintiff’s

allegations, he considered many of her subjective complaints in assessing the

RFC. Id. at 20–21.

      After determining the claimant’s impairments could reasonably

produce her alleged symptoms, the ALJ is required to “evaluate[s] the

intensity, persistence, and limiting effects of the claimant’s symptoms to

determine the extent to which they limit [her] ability to perform basic work

activities.” Lewis v. Berryhill, 858 F.3d 858, 865–66 (4th Cir. 2017) (citing 20

C.F.R. § 404.1529(c)). The ALJ must “evaluate whether the [claimant’s]

statements are consistent with objective medical evidence and the other

evidence.” SSR 16-3p, 2016 WL 1119029, at *6. However, she is not to

evaluate the claimant’s symptoms “based solely on objective medical evidence

unless that objective medical evidence supports a finding that the individual

is disabled.” Id. at *4. The ALJ must consider other evidence that “includes

statements from the individual, medical sources, and any other sources that

might have information about the individual’s symptoms, including agency

personnel, as well as the factors set forth in [the] regulations.” Id. at *5; see

also 20 C.F.R. §§ 404.1529(c), 416.929(c) (listing factors to consider, such as

ADLs; the location, duration, frequency, and intensity of pain or other

symptoms; any measures other than treatment an individual uses or has

used to relieve pain or other symptoms; and any other factors concerning an

                                        75
   1:19-cv-02683-SVH     Date Filed 08/19/20   Entry Number 26    Page 76 of 84




individual’s functional limitations and restrictions due to pain or other

symptoms).

     The ALJ must explain which of the claimant’s symptoms she found

“consistent or inconsistent with the evidence in [the] record and how [her]

evaluation of the individual’s symptoms led to [her] conclusions.” SSR 16-3p,

2016 WL 1119029, at *8. “An ALJ has the obligation to consider all relevant

medical evidence and cannot simply cherrypick facts that support a finding of

nondisability while ignoring evidence that points to a disability finding.”

Lewis, 858 F.3d at 869 (quoting Denton v. Astrue, 596 F.3d 419, 425 (7th Cir.

2010)). She must evaluate the “individual’s symptoms considering all the

evidence in his or her record.” SSR 16-3p, 2016 WL 1119029, at *8.

     The ALJ found Plaintiff’s impairments “could reasonably be expected to

cause the alleged symptoms,” but considered her statements about the

intensity, persistence, and limiting effect of her symptoms to not be

“completely supported by the objective evidence of record.” Tr. at 190. She

noted Plaintiff had not required repeated emergency treatment or inpatient

hospitalization for her impairments. Id. She cited Plaintiff’s reports of

improved symptoms after participating in physical therapy, receiving medial

branch blocks, engaging in water aerobics, and taking Tramadol and Flexeril

at the appointed times. Id. She referenced Drs. Parker’s and Pottharst’s

indications   that   Plaintiff’s   condition   was    stable     with   medication

                                        76
      1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 77 of 84




management. Id. She acknowledged Plaintiff’s reports of stable asthma

symptoms. Tr. at 191. She stated Plaintiff’s “conservative course of

treatment” was “inconsistent with a level of severity that would preclude the

claimant from sustaining any work activity.” Id. She wrote “[t]he doctors’ own

reports fail to reveal the type of significant clinical and laboratory

abnormalities one would expect if the claimant were disabled.” Id. She

referenced Plaintiff’s reports of cooking, cleaning, driving, going out to eat,

attending church, performing light errands/household chores, watching

television, reading, attending classes, and using the computer” and noted her

activities were “not limited to the extent one would expect, given her

complaints of disabling symptoms and limitations.” Tr. at 192. She noted

evidence of work activity after Plaintiff’s AOD. Id.

        She wrote the following:

        In sum, the claimant’s severe impairments include degenerative
        disc disease and asthma. While I do not find the claimant’s
        subjective complaints of limited ability to sit, stand, walk, lift,
        carry, and bend to be completely consistent with the objective
        evidence, I have given the claimant the benefit of the doubt in
        limiting the amount she can sit, stand, walk, lift, carry, climb,
        balance, stoop, kneel, crouch, crawl, and be exposed to hazards. I
        have considered her asthma in restricting her exposure to
        respiratory irritants. There is nothing in the record to support
        the claimant’s report of a need to lie down during the day. I
        cannot find the claimant’s allegations that she is incapable of all
        work activity to be consistent with the evidence. The claimant’s
        daily activities were inconsistent with her allegations of disabling
        impairments, but are fully consistent with the residual capacity.

Id.
                                         77
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 78 of 84




      The ALJ’s explanation of her decision to discredit Plaintiff’s statements

reflects cherrypicking of the evidence and incomplete evaluation in

contravention of 20 C.F.R. § 404.1529(c) and § 416.929(c) and SSR 16-3p. In

particular, the ALJ did not consider Plaintiff’s complaints and descriptions of

pain and other symptoms to her medical providers in accordance with 20

C.F.R. § 404.1529(c) and § 416.929(c). She did not address changes in

Plaintiff’s treatment and medication regimen. See id. She cited some evidence

of benign exams, while failing to acknowledge Plaintiff’s provider’s

observations of antalgic gait, spasms, TTP, absent patellar and Achilles

reflexes, increased muscle tone, and pain behavior on exams. See id.; see also

Tr. at 1389, 1404, 1407, 1411, 1415, 1419, 2106, 2087. She cited Plaintiff’s

various methods of treatment, including use of a TENS unit, narcotic and

other pain medications, ACDF surgery, facet injections, nerve blocks, and

physical therapy, without acknowledging that the efforts she undertook to

treat her pain were consistent with her allegations. See Tr. at 190. The ALJ

also erroneously equated Plaintiff’s physicians’ descriptions of stable

symptoms or improved symptoms during some visits with a lack of severity.

See Murphy v. Colvin, 759 F.3d 811, 819 (7th Cir. 2014) (“Simply because one

is characterized as “stable” or “improving” does not necessarily mean that she

is capable of doing light work.”).




                                        78
     1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 79 of 84




       The undersigned further notes that, although the ALJ purports to have

limited the amount of time Plaintiff could stand and walk in the RFC

assessment, the RFC assessment is for light work 12 and includes no

provisions limiting standing and walking beyond the full range contemplated

at the light exertional level. Although the ALJ noted Plaintiff’s ADLs were

inconsistent with a finding that she was “incapable of all work activity,” Tr.

at 192, she did not explain how they were consistent with a finding that she

could perform the full range of light work or her PRW that required she stand

and walk for an entire eight-hour shift.

       Given the foregoing, the court finds substantial evidence does not

support the ALJ’s evaluation of Plaintiff’s subjective allegations.

            4.    Remand for Award of Benefits

       Plaintiff argues the court should remand the case for an award of

benefits because the record does not support the ALJ’s denial. [ECF No. 14 at

22]. She maintains a remand for further administrative proceedings would

serve no useful purpose. Id. at 22–23.

       The Commissioner argues remand for an award of benefits is

inappropriate, as Plaintiff has not proven she is disabled. [ECF No. 15 at 21].

12 Light work is defined in 20 C.F.R. § 404.1567(b) and § 416.967(b), as
involving lifting no more than 20 pounds at a time with frequent lifting or
carrying of objects weighing up to 10 pounds and requiring either a good deal
of walking or standing or sitting most of the time with some pushing and
pulling of arm or leg controls. Light work generally requires “a good deal of
walking or standing.” 20 C.F.R. §§ 404.1567(b), 416.967(b).
                                         79
   1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 80 of 84




      “Whether to reverse and remand for an award of benefit or remand for

a new hearing rests within the sound discretion of the district court.” Smith

v. Astrue, C/A No. 10-66-HMH-JRM, 2011 WL 846833, at *3 (D.S.C. Mar. 7,

2011) (citing Edwards v. Bowen, 672 F. Supp. 230, 237 (E.D.N.C. 1987)). “The

Fourth Circuit has explained that outright reversal—without remand for

further consideration—is appropriate under sentence four ‘where the record

does not contain substantial evidence to support a decision denying coverage

under the correct legal standard and when reopening the record for more

evidence would serve no purpose’” and “where a claimant has presented clear

and convincing evidence that he is entitled to benefits.” Goodwine v. Colvin,

No. 3:12-2107-DCN, 2014 WL 692913, at *8 (D.S.C. Feb. 21, 2014) (citing

Breeden v. Weinberger, 493 F.2d 1002, 1012 (4th Cir. 1974); Veeney ex rel.

Strother v. Sullivan, 973 F.3d 326, 333 (4th Cir. 1992). An award of benefits

is appropriate when “a remand would only delay the receipt of benefits while

serving no useful purpose, or a substantial amount of time has already been

consumed.” Davis v. Astrue, C/A No. 07-1621-JFA, 2008 WL 1826493, at *5

(D.S.C. Apr. 23, 2008) (citing Parsons v. Heckler, 739 F.2d 1334, 1341 (8th

Cir. 1984); Tennant v. Schweiker, 682 F.2d 707, 710 (8th Cir. 1982)). “On the

other hand, remand is appropriate ‘where additional administrative

proceedings could remedy defects . . . .’” Id. (quoting Rodriguez v. Bowen, 876

F.2d 759, 763 (9th Cir. 1989)).

                                       80
    1:19-cv-02683-SVH    Date Filed 08/19/20   Entry Number 26   Page 81 of 84




      The VE testified Plaintiff lacked the requisite experience perform her

PRW as generally performed, Tr. at 66–67, and the record presents clear and

convincing evidence that she could not perform her PRW as actually

performed. Plaintiff described her work as a fast food assistant manager as

requiring she stand and walk constantly throughout her eight-hour shifts. Tr.

at 513. The objective evidence, Plaintiff’s complaints to her medical providers,

her course of treatment, and the medical opinion evidence suggest she was

incapable of constant standing and walking over the course of an eight-hour

workday throughout the relevant period. Moreover, the ALJ supposedly

credited Plaintiff’s allegation of limited abilities to stand and walk. See Tr. at

192. In addition, the three medical providers who evaluated Plaintiff’s

functional abilities indicated she should engage in no reaching given her

history of ACDF. See Tr. at 82–83, 118, 1352. The DOT describes the job of

fast food manager as requiring frequent reaching. See 185.137-010,

MANAGER, FAST FOOD SERVICES, DOT (4th Ed., revised 1991), 1991 WL

671285. While the DOT does not distinguish overhead reaching from other

forms of reaching, it is reasonable to assume frequent reaching contemplates

at least some overhead reaching. See Pearson v. Colvin, 810 F.3d 204, 211

(4th Cir. 2015) (“Although the Dictionary does not expressly state that the

occupations identified by the expert require frequent bilateral overhead

reaching, the Dictionary’s broad definition of ‘reaching” means that they

                                        81
     1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 82 of 84




certainly may require such reaching.”). Thus, the totality of the evidence

demonstrates Plaintiff was unable to meet the standing, walking, and

reaching requirements of her PRW.

       The Medical-Vocational Guidelines may direct a finding that an

individual is disabled if the individual’s impairments prevent her from

performing her PRW and she meets specific criteria as to maximum

sustained work capability, age, education, and previous work experience. 13 20

C.F.R. Pt. 404, Subpt. P, App’x 2, § 200.00(a). Rule 202.06 of the Medical-

Vocational Guidelines directs a finding that an individual is disabled if the

following conditions are met:

       (1)   the individual must have a maximum sustained work
             capability limited to light work as a result of severe
             medically-determinable impairments;
       (2)   the individual must be of advanced age;
       (3)   the individual must be a high school graduate or more, but
             must not have attained education that allows for direct
             entry into skilled work; and




13  The Medical-Vocational Guidelines direct a finding on the issue of
disability “[w]here the findings of fact made with respect to a particular
individual’s vocational factors and residual functional capacity coincide with
all of the criteria of a particular rule.” 20 C.F.R. Pt. 404, Subpt. P, App’x 2, §
200.00(a). The claimant may present evidence to rebut a conclusion under the
Guidelines that she is not disabled. See id. However, the rules are conclusive,
rather than presumptive, and the ALJ may not rely on testimony from a VE
to rebut the conclusion directed by the regulations. See SSR 83-5A, 1983 WL
31250. Therefore, even though the VE identified jobs at the light exertional
level that could be performed by an individual with the assessed RFC, the
VE’s testimony is irrelevant as to the existence of jobs if the Medical-
Vocational Guidelines direct a finding that Plaintiff is disabled.
                                        82
       1:19-cv-02683-SVH   Date Filed 08/19/20   Entry Number 26   Page 83 of 84




         (4)   the individual must have a history of skilled or semiskilled
               work, but cannot have skills that are transferable to light
               work.

20 C.F.R. Pt. 404, Subpt. P, App’x 2, § 202.06.

         The ALJ assessed an RFC for light work. Tr. at 189. During the first

hearing, Plaintiff amended her alleged onset date to her fifty-fifth birthday,

placing her in the “advanced age” category. See Tr. at 57; see also 20 C.F.R.

Pt. 404, Subpt. P, App’x 2, § 201.00(d) (defining “advanced age” as “55 and

over”). She completed high school and some college, but had no education that

provided for direct entry into skilled work. See Tr. at 48–49. Her PRW was

semiskilled, but the VE testified that it produced no transferable skills. Tr. at

34. Thus, Medical-Vocational Rule 202.06 directs a finding that Plaintiff is

disabled. See 20 C.F.R. Pt. 404, Subpt. P, App’x 2, § 200.00.

         As this case has been pending for nearly seven years, it has consumed a

substantial amount of time, and a remand for further administrative

proceedings would only delay the receipt of benefits while serving no useful

purpose. See Davis, 2008 WL 1826493, at *5; Parsons, 739 F.2d at 1341;

Tennant, 682 F.2d at 710.

III.     Conclusion

         The court’s function is not to substitute its own judgment for that of the

ALJ, but to determine whether the ALJ’s decision is supported as a matter of

fact and law. Based on the foregoing, the court cannot determine that the

                                          83
   1:19-cv-02683-SVH    Date Filed 08/19/20    Entry Number 26   Page 84 of 84




Commissioner’s decision is supported by substantial evidence. Therefore, the

undersigned reverses and remands this matter for an award of benefits

pursuant to sentence four of 42 U.S.C. § 405(g).

      IT IS SO ORDERED.



August 19, 2020                               Shiva V. Hodges
Columbia, South Carolina                      United States Magistrate Judge




                                       84
